                     Case 19-36767 Document 34 Filed in TXSB on 12/20/19 Page 1 of 84
                                                                                                                                    12/20/2019 12:25:55pm



 Fill in this information to identify the case
 Debtor name          Newsco International Energy Services USA Inc.

 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number          19-36767 (DRJ)                                                                                  Check if this is an
 (if known)
                                                                                                                      amended filing

Official Form 206A/B
Schedule A/B: Assets -- Real and Personal Property                                                                                                12/15

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future
interest. Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also
include assets and properties which have no book value, such as fully depreciated assets or assets that were not capitalized.
In Schedule A/B, list any executory contracts or unexpired leases. Also list them on Schedule G: Executory Contracts and
Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any
pages added, write the debtor's name and case number (if known). Also identify the form and line number to which the
additional information applies. If an additional sheet is attached, include the amounts from the attachment in the total for the
pertinent part.

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a
fixed asset schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset
only once. In valuing the debtor's interest, do not deduct the value of secured claims. See the instructions to understand the
terms used in this form.



 Part 1:         Cash and cash equivalents

1.     Does the debtor have any cash or cash equivalents?
            No. Go to Part 2.
            Yes. Fill in the information below.


       All cash or cash equivalents owned or controlled by the debtor                                                         Current value of
                                                                                                                              debtor's interest

2.     Cash on hand

3.     Checking, savings, money market, or financial brokerage accounts (Identify all)

       Name of institution (bank or brokerage firm)                   Type of account                   Last 4 digits of
                                                                                                        account number
3.1.    Wells Fargo Bank, N.A. operating account                      Checking account                    1   1   9     9                     $283.11

3.2.    Wells Fargo Bank, N.A. operating account                      Checking account                    2   5   1     8                    ($929.60)

3.3.    Wells Fargo Bank, N.A. payroll account                        Checking account                    7   2   3     5                   $13,716.50
4.     Other cash equivalents       (Identify all)

       Name of institution (bank or brokerage firm)

5.     Total of Part 1
                                                                                                                                            $13,070.01
       Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2: Deposits and prepayments

6.     Does the debtor have any deposits or prepayments?

           No. Go to Part 3.
           Yes. Fill in the information below.




Official Form 206A/B                                 Schedule A/B: Assets -- Real and Personal Property                                           page 1
                      Case 19-36767 Document 34 Filed in TXSB on 12/20/19 Page 2 of 84
                                                                                                                                       12/20/2019 12:25:55pm


Debtor         Newsco International Energy Services USA Inc.                                 Case number (if known)     19-36767 (DRJ)
               Name

                                                                                                                                  Current value of
                                                                                                                                  debtor's interest
7.     Deposits, including security deposits and utility deposits

       Description, including name of holder of deposit

7.1.    Security deposit (rent) HWM Properties                                                                                              $15,450.00

7.2.    Security deposit (Denver Broncos Stadium Lease)                                                                                     $23,562.50
8.     Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent

       Description, including name of holder of prepayment

8.1.    Prepaid workers compensation insurance with First Funding (finance company for Alliant) and
        Prepaid general liability insurance with AFCO (finance company for Lloyd Sadd)                                                    $188,441.60
8.2.    Advance to employee (J. Vargas). Employee makes monthly payments in the amount of $111
        until paid                                                                                                                           $1,553.95
8.3.    Prepaid employee expenses                                                                                                            $1,190.72
8.4.    Prepaid taxes (GST)                                                                                                                     $44.37
9.     Total of Part 2.
                                                                                                                                          $230,243.14
       Add lines 7 through 8. Copy the total to line 81.

 Part 3: Accounts receivable

10. Does the debtor have any accounts receivable?

           No. Go to Part 4.
           Yes. Fill in the information below.
                                                                                                                                  Current value of
                                                                                                                                  debtor's interest
11. Accounts receivable

11a. 90 days old or less:           $1,539,295.45            –                 $0.00                  = .......................         $1,539,295.45
                             face amount                         doubtful or uncollectible accounts

11b. Over 90 days old:               $104,470.52             –                 $0.00                  = .......................           $104,470.52
                             face amount                         doubtful or uncollectible accounts

12. Total of Part 3
                                                                                                                                        $1,643,765.97
    Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4: Investments

13. Does the debtor own any investments?

           No. Go to Part 5.
           Yes. Fill in the information below.
                                                                                              Valuation method                    Current value of
                                                                                              used for current value              debtor's interest
14. Mutual funds or publicly traded stocks not included in Part 1

          Name of fund or stock:
15. Non-publicly traded stock and interests in incorporated and unincorporated
    businesses, including any interest in an LLC, partnership, or joint venture

          Name of entity:                                                  % of ownership:




Official Form 206A/B                             Schedule A/B: Assets -- Real and Personal Property                                                   page 2
                    Case 19-36767 Document 34 Filed in TXSB on 12/20/19 Page 3 of 84
                                                                                                                          12/20/2019 12:25:55pm


Debtor       Newsco International Energy Services USA Inc.                            Case number (if known)    19-36767 (DRJ)
             Name

16. Government bonds, corporate bonds, and other negotiable and
    non-negotiable instruments not included in Part 1

       Describe:
17. Total of Part 4
                                                                                                                                     $0.00
    Add lines 14 through 16. Copy the total to line 83.

 Part 5: Inventory, excluding agriculture assets

18. Does the debtor own any inventory (excluding agriculture assets)?

         No. Go to Part 6.
         Yes. Fill in the information below.

     General description                         Date of the     Net book value of     Valuation method              Current value of
                                                 last physical   debtor's interest     used for current value        debtor's interest
                                                 inventory       (Where available)
19. Raw materials                                MM/DD/YYYY

20. Work in progress

21. Finished goods, including goods held for resale

22. Other inventory or supplies

     Inventory (see attached)

     Physical inventory test counts
     performed by Crowe MacKay
     (financial auditors)                        01/14/2019             $954,573.47                                          $954,573.47
23. Total of Part 5
                                                                                                                             $954,573.47
    Add lines 19 through 22. Copy the total to line 84.

24. Is any of the property listed in Part 5 perishable?
        No
        Yes

25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
       No
       Yes. Book value                            Valuation method                                   Current value

26. Has any of the property listed in Part 5 been appraised by a professional within the last year?
       No
       Yes

 Part 6: Farming and fishing-related assets (other than titled motor vehicles and land)

27. Does the debtor own or lease any farming or fishing-related assets (other than titled motor vehicles and land)?

         No. Go to Part 7.
         Yes. Fill in the information below.

     General description                                         Net book value of     Valuation method              Current value of
                                                                 debtor's interest     used for current value        debtor's interest
                                                                 (Where available)
28. Crops--either planted or harvested

29. Farm animals Examples: Livestock, poultry, farm-raised fish

30. Farm machinery and equipment (Other than titled motor vehicles)

31. Farm and fishing supplies, chemicals, and feed




Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                        page 3
                    Case 19-36767 Document 34 Filed in TXSB on 12/20/19 Page 4 of 84
                                                                                                                              12/20/2019 12:25:55pm


Debtor       Newsco International Energy Services USA Inc.                                Case number (if known)    19-36767 (DRJ)
             Name

32. Other farming and fishing-related property not already listed in Part 6

33. Total of Part 6.
    Add lines 28 through 32. Copy the total to line 85.
                                                                                                                                         $0.00

34. Is the debtor a member of an agricultural cooperative?
         No
         Yes. Is any of the debtor's property stored at the cooperative?
                   No
                   Yes

35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
       No
       Yes. Book value                            Valuation method                                   Current value

36. Is a depreciation schedule available for any of the property listed in Part 6?
         No
         Yes

37. Has any of the property listed in Part 6 been appraised by a professional within the last year?
       No
       Yes

 Part 7: Office furniture, fixtures, and equipment; and collectibles

38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

         No. Go to Part 8.
         Yes. Fill in the information below.

     General description                                            Net book value of      Valuation method              Current value of
                                                                    debtor's interest      used for current value        debtor's interest
                                                                    (Where available)
39. Office furniture

     Office furniture located in Conroe, TX                                 $11,438.39                                             $11,438.39
     Office furniture located in Casper, WY                                  $5,219.17                                               $5,219.17
40. Office fixtures

41. Office equipment, including all computer equipment and
    communication systems equipment and software

     Field computers and software located in Conroe,
     TX                                                                      $7,229.80                                               $7,229.80
     Field computers and software in Casper, WY                             $19,394.19                                             $19,394.19
     Field computers and software in Houston, TX                                  $0.75                                                  $0.75
42. Collectibles Examples: Antiques and figurines; paintings, prints, or other
    artwork; books, pictures, or other art objects; china and crystal; stamp, coin,
    or baseball card collections; other collections, memorabilia, or collectibles

43. Total of Part 7.
                                                                                                                                   $43,282.30
    Add lines 39 through 42. Copy the total to line 86.

44. Is a depreciation schedule available for any of the property listed in Part 7?
         No
         Yes

45. Has any of the property listed in Part 7 been appraised by a professional within the last year?
       No
       Yes




Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                            page 4
                    Case 19-36767 Document 34 Filed in TXSB on 12/20/19 Page 5 of 84
                                                                                                                          12/20/2019 12:25:55pm


Debtor       Newsco International Energy Services USA Inc.                            Case number (if known)    19-36767 (DRJ)
             Name


 Part 8: Machinery, equipment, and vehicles

46. Does the debtor own or lease any machinery, equipment, or vehicles?

         No. Go to Part 9.
         Yes. Fill in the information below.

     General description                                          Net book value of    Valuation method              Current value of
     Include year, make, model, and identification numbers        debtor's interest    used for current value        debtor's interest
     (i.e., VIN, HIN, or N-number)                                (Where available)

47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

47.1. I need make, model and VIN for each vehicle,
      including forklifts (if owned, leased equip goes
      on schedule g) and if there are too many, we can
      attach a list.                                                       Unknown                                                   $0.00
47.2. 2015 Chevrolet 1500 Crew Cab Pickup Truck,
      162,437 Miles Reported, 4-Wheel Drive                                            OLV                                     $14,000.00
47.3. 2012 Chevrolet 1500 Extended Cab Pickup
      Truck, 30,163 Miles Reported, 4-Wheel Drive                                      OLV                                     $14,700.00
47.4. 2015 Chevrolet 3500 Crew Cab Pickup Truck,
      164,493 Miles Reported, Powered By Diesel
      Engine, 4-Wheel Drive                                                            OLV                                     $24,000.00
47.5. 2012 Dodge 2500 Crew Cab Pickup Truck,
      68,882 Miles Reported, 4-Wheel Drive                                             OLV                                     $15,600.00
47.6. 2012 Dodge 2500 Crew Cab Pickup Truck,
      138,750 Miles Indicated, 4-Wheel Drive                                           OLV                                       $9,000.00
48. Watercraft, trailers, motors, and related accessories Examples: Boats
    trailers, motors, floating homes, personal watercraft, and fishing vessels

49. Aircraft and accessories

50. Other machinery, fixtures, and equipment (excluding farm
    machinery and equipment)

     Conroe, TX
     Lab and shop equipment ($12,160.49)
     Other equipment ($23,908.53)
     MWD ($394,505.41)
     Breakout machine ($58,513.72)
     Other equipment ($555.28)                                          $489,643.43                                          $489,643.43
     Casper, WY
     Lab and shop equipment ($5,043.70)
     Other equipment ($98,186.89)
     Motors, stators & rotors ($831,038.30)
     Breakout machine ($38,173.16)
     Other equipment ($22,952.34)                                       $995,394.40                                          $995,394.40
51. Total of Part 8.
    Add lines 47 through 50. Copy the total to line 87.
                                                                                                                           $1,562,337.83

52. Is a depreciation schedule available for any of the property listed in Part 8?
         No
         Yes

53. Has any of the property listed in Part 8 been appraised by a professional within the last year?
       No
       Yes




Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                        page 5
                    Case 19-36767 Document 34 Filed in TXSB on 12/20/19 Page 6 of 84
                                                                                                                               12/20/2019 12:25:55pm


Debtor       Newsco International Energy Services USA Inc.                               Case number (if known)    19-36767 (DRJ)
             Name


 Part 9: Real property

54. Does the debtor own or lease any real property?

         No. Go to Part 10.
         Yes. Fill in the information below.

55.   Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest
      Description and location of property           Nature and extent       Net book value of     Valuation method       Current value of
      Include street address or other description    of debtor's interest    debtor's interest     used for current       debtor's interest
      such as Assessor Parcel Number (APN),          in property             (Where available)     value
      and type of property (for example,
      acreage, factory, warehouse, apartment or
      office building), if available.

55.1. 2454 W Interstate 20
      Odessa, TX
      Midland Office Suite                           Lease                                                                                $0.00
55.2. Newsco Building
      3101 Wood Court
      Casper, WY 82601
      Casper Offices and shop                        Lease                                                                                $0.00
55.3. The Oasis
      110 Pavillion Parkway, Apt. 107
      Midland, TX 79705
      Midland Corporate Apartment                    Lease                                                                                $0.00
55.4. Three Allen Center
      333 Clay, suite 2800
      Houston, TX 77002
      Houston Office (Downtown)                      Lease                                                                                $0.00
55.5. Dominion Towers
      600 17th Street, Suite 2450S
      Denver, CO 80202

      Denver Office                                  Lease                                                                                $0.00
55.6. 12029 Brittmoore Park Drive
      Houston, TX 77401
      Houston Office (Brittmoore)                    Lease                                                                                $0.00
56. Total of Part 9.
    Add the current value on lines 55.1 through 55.6 and entries from any additional sheets. Copy the total to line 88.
                                                                                                                                          $0.00

57. Is a depreciation schedule available for any of the property listed in Part 9?
         No
         Yes

58. Has any of the property listed in Part 9 been appraised by a professional within the last year?
       No
       Yes

Part 10: Intangibles and Intellectual Property

59. Does the debtor have any interests in intangibles or intellectual property?

         No. Go to Part 11.
         Yes. Fill in the information below.




Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                             page 6
                    Case 19-36767 Document 34 Filed in TXSB on 12/20/19 Page 7 of 84
                                                                                                                              12/20/2019 12:25:55pm


Debtor       Newsco International Energy Services USA Inc.                               Case number (if known)     19-36767 (DRJ)
             Name

     General description                                           Net book value of       Valuation method              Current value of
                                                                   debtor's interest       used for current value        debtor's interest
                                                                   (Where available)
60. Patents, copyrights, trademarks, and trade secrets

61. Internet domain names and websites

62. Licenses, franchises, and royalties

63. Customer lists, mailing lists, or other compilations

64. Other intangibles, or intellectual property

65. Goodwill

66. Total of Part 10.
                                                                                                                                         $0.00
    Add lines 60 through 65. Copy the total to line 89.

67. Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A) and 107)?
       No
       Yes

68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?
         No
         Yes

69. Has any of the property listed in Part 10 been appraised by a professional within the last year?
       No
       Yes

Part 11: All other assets

70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

         No. Go to Part 12.
         Yes. Fill in the information below.

                                                                                                                         Current value of
                                                                                                                         debtor's interest
71. Notes receivable

     Description (include name of obligor)

72. Tax refunds and unused net operating losses (NOLs)

     Description (for example, federal, state, local)

73. Interests in insurance policies or annuities

74. Causes of action against third parties (whether or not a lawsuit has been filed)

75. Other contingent and unliquidated claims or causes of action of every nature,
    including counterclaims of the debtor and rights to set off claims

76. Trusts, equitable or future interests in property

77. Other property of any kind not already listed Examples: Season tickets, country club membership

78. Total of Part 11.
    Add lines 71 through 77. Copy the total to line 90.
                                                                                                                                         $0.00

79. Has any of the property listed in Part 11 been appraised by a professional within the last year?
       No
       Yes




Official Form 206A/B                            Schedule A/B: Assets -- Real and Personal Property                                           page 7
                         Case 19-36767 Document 34 Filed in TXSB on 12/20/19 Page 8 of 84
                                                                                                                                                             12/20/2019 12:25:55pm


Debtor           Newsco International Energy Services USA Inc.                                                       Case number (if known)         19-36767 (DRJ)
                 Name


 Part 12: Summary

In Part 12 copy all of the totals from the earlier parts of the form.

      Type of property                                                              Current value of                             Current value of
                                                                                    personal property                            real property


80. Cash, cash equivalents, and financial assets.                                            $13,070.01
    Copy line 5, Part 1.

81. Deposits and prepayments. Copy line 9, Part 2.                                         $230,243.14

82. Accounts receivable. Copy line 12, Part 3.                                          $1,643,765.97

83. Investments. Copy line 17, Part 4.                                                               $0.00

84. Inventory. Copy line 23, Part 5.                                                       $954,573.47

85. Farming and fishing-related assets.                                                              $0.00
    Copy line 33, Part 6.

86. Office furniture, fixtures, and equipment;                                               $43,282.30
    and collectibles. Copy line 43, Part 7.

87. Machinery, equipment, and vehicles.                                                 $1,562,337.83
    Copy line 51, Part 8.

88. Real property. Copy line 56, Part 9.......................................................................................               $0.00

89. Intangibles and intellectual property.                                                           $0.00
    Copy line 66, Part 10.

90. All other assets. Copy line 78, Part 11.                                      +                  $0.00

91. Total. Add lines 80 through 90 for each column.                        91a.         $4,447,272.72            +     91b.                  $0.00


                                                                                                                                                                $4,447,272.72
92. Total of all property on Schedule A/B. Lines 91a + 91b = 92.........................................................................................................




Official Form 206A/B                                        Schedule A/B: Assets -- Real and Personal Property                                                         page 8
                     Case 19-36767 Document 34 Filed in TXSB on 12/20/19 Page 9 of 84
                                                                                                                                   12/20/2019 12:26:22pm



 Fill in this information to identify the case:
 Debtor name          Newsco International Energy Services USA Inc.

 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number          19-36767 (DRJ)                                                                               Check if this is an
 (if known)                                                                                                        amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                      12/15
Be as complete and accurate as possible.

1.     Do any creditors have claims secured by debtor's property?
       No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
       Yes. Fill in all of the information below.

 Part 1:         List Creditors Who Have Secured Claims
2.     List in alphabetical order all creditors who have secured claims. If a creditor has more            Column A               Column B
       than one secured claim, list the creditor separately for each claim.                                Amount of claim        Value of collateral
                                                                                                           Do not deduct the      that supports
                                                                                                           value of collateral.   this claim

 2.1      Creditor's name                                  Describe debtor's property that is
                                                           subject to a lien

          Creditor's mailing address
                                                           Describe the lien


                                                           Is the creditor an insider or related party?
                                                                No
                                                                Yes
          Creditor's email address, if known
                                                           Is anyone else liable on this claim?
          Date debt was incurred                               No
                                                               Yes. Fill out Schedule H: Codebtors (Official Form 206H)
          Last 4 digits of account
          number                                           As of the petition filing date, the claim is:
          Do multiple creditors have an interest in        Check all that apply.
          the same property?                                   Contingent
              No                                               Unliquidated
              Yes. Specify each creditor, including this       Disputed
              creditor, and its relative priority.




3.     Total of the dollar amounts from Part 1, Column A, including the amounts from the
       Additional Page, if any.                                                                                         $0.00


Official Form 206D                        Schedule D: Creditors Who Have Claims Secured by Property                                            page 1
                   Case 19-36767 Document 34 Filed in TXSB on 12/20/19 Page 10 of 84
                                                                                                                               12/20/2019 12:26:49pm



 Fill in this information to identify the case:
 Debtor              Newsco International Energy Services USA Inc.

 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number         19-36767 (DRJ)                                                                            Check if this is an
 (if known)                                                                                                    amended filing

Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                        12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with
NONPRIORITY unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim.
Also list executory contracts on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G:
Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left.
If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:        List All Creditors with PRIORITY Unsecured Claims
1.     Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
           No. Go to Part 2.
           Yes. Go to line 2.

2.     List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or part.
       If more space is needed for priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                            Total claim         Priority amount

     2.1   Priority creditor's name and mailing address         As of the petition filing date, the               $2,270.90           $2,270.90
                                                                claim is: Check all that apply.
Becker, Caroline D
                                                                    Contingent
21214 Cedar Canyon Dr                                               Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Cypress                               TX      77429             Wages, Salaries and Commissions
Date or dates debt was incurred
                                                                Is the claim subject to offset?
                                                                     No
Last 4 digits of account                                             Yes
number
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 8   )



     2.2   Priority creditor's name and mailing address         As of the petition filing date, the               $4,787.77           $4,787.77
                                                                claim is: Check all that apply.
Bilek, Clae
                                                                    Contingent
5344 Squaw Creek Rd                                                 Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Casper                                WY      82604             Wages, Salaries and Commissions
Date or dates debt was incurred
                                                                Is the claim subject to offset?
                                                                     No
Last 4 digits of account                                             Yes
number
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 8   )




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                           page 1
                 Case 19-36767 Document 34 Filed in TXSB on 12/20/19 Page 11 of 84
                                                                                                                          12/20/2019 12:26:49pm


Debtor      Newsco International Energy Services USA Inc.                            Case number (if known)   19-36767 (DRJ)

 Part 1:      Additional Page
Copy this page if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.         Total claim        Priority amount


  2.3    Priority creditor's name and mailing address       As of the petition filing date, the               $5,447.19         $5,447.19
                                                            claim is: Check all that apply.
Campbell, Corey
                                                                Contingent
26 Stefano way drive                                            Unliquidated
                                                                Disputed

                                                            Basis for the claim:
Missouri City                      TX     77459             Wages, Salaries and Commissions
Date or dates debt was incurred
                                                            Is the claim subject to offset?
                                                                 No
Last 4 digits of account                                         Yes
number
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 8   )



  2.4    Priority creditor's name and mailing address       As of the petition filing date, the               $2,321.37         $2,321.37
                                                            claim is: Check all that apply.
Cantu III, Elpidio
                                                                Contingent
21926 Octavia Way                                               Unliquidated
                                                                Disputed

                                                            Basis for the claim:
Spring                             TX     77073             Wages, Salaries and Commissions
Date or dates debt was incurred
                                                            Is the claim subject to offset?
                                                                 No
Last 4 digits of account                                         Yes
number
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 8   )



  2.5    Priority creditor's name and mailing address       As of the petition filing date, the               $4,391.32         $4,391.32
                                                            claim is: Check all that apply.
Davenport, Brandon
                                                                Contingent
10822 Butterfly Flat                                            Unliquidated
                                                                Disputed

                                                            Basis for the claim:
San Antonio                        TX     78254             Wages, Salaries and Commissions
Date or dates debt was incurred
                                                            Is the claim subject to offset?
                                                                 No
Last 4 digits of account                                         Yes
number
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 8   )




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                         page 2
                 Case 19-36767 Document 34 Filed in TXSB on 12/20/19 Page 12 of 84
                                                                                                                          12/20/2019 12:26:49pm


Debtor      Newsco International Energy Services USA Inc.                            Case number (if known)   19-36767 (DRJ)

 Part 1:      Additional Page
Copy this page if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.         Total claim        Priority amount


  2.6    Priority creditor's name and mailing address       As of the petition filing date, the               $5,521.57         $5,521.57
                                                            claim is: Check all that apply.
Dobbs, Jason
                                                                Contingent
1729 SW 32nd St                                                 Unliquidated
                                                                Disputed

                                                            Basis for the claim:
Moore                              OK     73160             Wages, Salaries and Commissions
Date or dates debt was incurred
                                                            Is the claim subject to offset?
                                                                 No
Last 4 digits of account                                         Yes
number
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 8   )



  2.7    Priority creditor's name and mailing address       As of the petition filing date, the               $4,390.68         $4,390.68
                                                            claim is: Check all that apply.
Doncaster, Richard
                                                                Contingent
23250 Dewflower Drive                                           Unliquidated
                                                                Disputed

                                                            Basis for the claim:
Katy                               TX     77494             Wages, Salaries and Commissions
Date or dates debt was incurred
                                                            Is the claim subject to offset?
                                                                 No
Last 4 digits of account                                         Yes
number
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 8   )



  2.8    Priority creditor's name and mailing address       As of the petition filing date, the               $1,413.55         $1,413.55
                                                            claim is: Check all that apply.
Edgeington, Cody
                                                                Contingent
1920 Lakota Trail                                               Unliquidated
                                                                Disputed

                                                            Basis for the claim:
Bar Nunn                           WY     82601             Wages, Salaries and Commissions
Date or dates debt was incurred
                                                            Is the claim subject to offset?
                                                                 No
Last 4 digits of account                                         Yes
number
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 8   )




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                         page 3
                  Case 19-36767 Document 34 Filed in TXSB on 12/20/19 Page 13 of 84
                                                                                                                          12/20/2019 12:26:49pm


Debtor        Newsco International Energy Services USA Inc.                          Case number (if known)   19-36767 (DRJ)

 Part 1:        Additional Page
Copy this page if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.         Total claim        Priority amount


  2.9    Priority creditor's name and mailing address       As of the petition filing date, the               $1,667.60         $1,667.60
                                                            claim is: Check all that apply.
Ellis, Jordan
                                                                Contingent
1317 St Andrews Rd                                              Unliquidated
                                                                Disputed

                                                            Basis for the claim:
San Angelo                         TX     76904             Wages, Salaries and Commissions
Date or dates debt was incurred
                                                            Is the claim subject to offset?
                                                                 No
Last 4 digits of account                                         Yes
number
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 8   )



 2.10    Priority creditor's name and mailing address       As of the petition filing date, the               $7,544.29         $7,544.29
                                                            claim is: Check all that apply.
Hill, Scott
                                                                Contingent
2220 Veneterra View                                             Unliquidated
                                                                Disputed

                                                            Basis for the claim:
Edmond                             OK     73034             Wages, Salaries and Commissions
Date or dates debt was incurred
                                                            Is the claim subject to offset?
                                                                 No
Last 4 digits of account                                         Yes
number
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 8   )



 2.11    Priority creditor's name and mailing address       As of the petition filing date, the                $660.57            $660.57
                                                            claim is: Check all that apply.
Jones, Michael B
                                                                Contingent
301 Pea Ridge Rd                                                Unliquidated
                                                                Disputed

                                                            Basis for the claim:
Dubach                             LA     71235             Wages, Salaries and Commissions
Date or dates debt was incurred
                                                            Is the claim subject to offset?
                                                                 No
Last 4 digits of account                                         Yes
number
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 8   )




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                         page 4
                 Case 19-36767 Document 34 Filed in TXSB on 12/20/19 Page 14 of 84
                                                                                                                          12/20/2019 12:26:49pm


Debtor       Newsco International Energy Services USA Inc.                           Case number (if known)   19-36767 (DRJ)

 Part 1:      Additional Page
Copy this page if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.         Total claim        Priority amount


 2.12    Priority creditor's name and mailing address       As of the petition filing date, the               $5,318.00         $5,318.00
                                                            claim is: Check all that apply.
Keller, Christopher
                                                                Contingent
16524 Stonecrest Dr                                             Unliquidated
                                                                Disputed

                                                            Basis for the claim:
Conroe                             TX     77302             Wages, Salaries and Commissions
Date or dates debt was incurred
                                                            Is the claim subject to offset?
                                                                 No
Last 4 digits of account                                         Yes
number
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 8   )



 2.13    Priority creditor's name and mailing address       As of the petition filing date, the               $3,732.95         $3,732.95
                                                            claim is: Check all that apply.
Lewis, Rocky L
                                                                Contingent
417 N. Mesquite St.                                             Unliquidated
                                                                Disputed

                                                            Basis for the claim:
Hico                               TX     76457             Wages, Salaries and Commissions
Date or dates debt was incurred
                                                            Is the claim subject to offset?
                                                                 No
Last 4 digits of account                                         Yes
number
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 8   )



 2.14    Priority creditor's name and mailing address       As of the petition filing date, the               $4,938.27         $4,938.27
                                                            claim is: Check all that apply.
Lopez Jr, Clifford
                                                                Contingent
305 Stormydale Ln                                               Unliquidated
                                                                Disputed

                                                            Basis for the claim:
Fort Worth                         TX     76140             Wages, Salaries and Commissions
Date or dates debt was incurred
                                                            Is the claim subject to offset?
                                                                 No
Last 4 digits of account                                         Yes
number
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 8   )




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                         page 5
                 Case 19-36767 Document 34 Filed in TXSB on 12/20/19 Page 15 of 84
                                                                                                                          12/20/2019 12:26:49pm


Debtor      Newsco International Energy Services USA Inc.                            Case number (if known)   19-36767 (DRJ)

 Part 1:      Additional Page
Copy this page if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.         Total claim        Priority amount


 2.15    Priority creditor's name and mailing address       As of the petition filing date, the               $3,781.60         $3,781.60
                                                            claim is: Check all that apply.
Madell, Jaredd
                                                                Contingent
31106 Silverwood Oaks Court                                     Unliquidated
                                                                Disputed

                                                            Basis for the claim:
Spring                             TX     77386             Wages, Salaries and Commissions
Date or dates debt was incurred
                                                            Is the claim subject to offset?
                                                                 No
Last 4 digits of account                                         Yes
number
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 8   )



 2.16    Priority creditor's name and mailing address       As of the petition filing date, the               $1,319.96         $1,319.96
                                                            claim is: Check all that apply.
Mahoney, Ryan
                                                                Contingent
7946 W Sims Creek Rd                                            Unliquidated
                                                                Disputed

                                                            Basis for the claim:
Casper                             WY     82604             Wages, Salaries and Commissions
Date or dates debt was incurred
                                                            Is the claim subject to offset?
                                                                 No
Last 4 digits of account                                         Yes
number
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 8   )



 2.17    Priority creditor's name and mailing address       As of the petition filing date, the               $5,120.97         $5,120.97
                                                            claim is: Check all that apply.
Melville, William L
                                                                Contingent
127 Silverado Skies Drive SW                                    Unliquidated
Calgary, AB T2X 0J6                                             Disputed

                                                            Basis for the claim:
                                                            Wages, Salaries and Commissions
Date or dates debt was incurred
                                                            Is the claim subject to offset?
                                                                 No
Last 4 digits of account                                         Yes
number
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 8   )




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                         page 6
                 Case 19-36767 Document 34 Filed in TXSB on 12/20/19 Page 16 of 84
                                                                                                                          12/20/2019 12:26:49pm


Debtor       Newsco International Energy Services USA Inc.                           Case number (if known)   19-36767 (DRJ)

 Part 1:      Additional Page
Copy this page if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.         Total claim        Priority amount


 2.18     Priority creditor's name and mailing address      As of the petition filing date, the               $5,080.74         $5,080.74
                                                            claim is: Check all that apply.
Mishra, Biswajit
                                                                Contingent
108 Everglen Rise Southwest                                     Unliquidated
Calgary, AB T2Y 4Z2                                             Disputed

                                                            Basis for the claim:
                                                            Wages, Salaries and Commissions
Date or dates debt was incurred
                                                            Is the claim subject to offset?
                                                                 No
Last 4 digits of account                                         Yes
number
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 8   )



 2.19     Priority creditor's name and mailing address      As of the petition filing date, the               $1,216.97         $1,216.97
                                                            claim is: Check all that apply.
Omonzejele, Eromosele
                                                                Contingent
18319 Fair Grange Ln                                            Unliquidated
                                                                Disputed

                                                            Basis for the claim:
Cypress                            TX     77433             Wages, Salaries and Commissions
Date or dates debt was incurred
                                                            Is the claim subject to offset?
                                                                 No
Last 4 digits of account                                         Yes
number
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 8   )



 2.20     Priority creditor's name and mailing address      As of the petition filing date, the               $3,104.12         $3,104.12
                                                            claim is: Check all that apply.
Philips, Dillon J
                                                                Contingent
16407 S Ravenswood Dr                                           Unliquidated
                                                                Disputed

                                                            Basis for the claim:
Magnolia                           TX     77354             Wages, Salaries and Commissions
Date or dates debt was incurred
                                                            Is the claim subject to offset?
                                                                 No
Last 4 digits of account                                         Yes
number
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 8   )




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                         page 7
                 Case 19-36767 Document 34 Filed in TXSB on 12/20/19 Page 17 of 84
                                                                                                                          12/20/2019 12:26:49pm


Debtor      Newsco International Energy Services USA Inc.                            Case number (if known)   19-36767 (DRJ)

 Part 1:       Additional Page
Copy this page if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.         Total claim        Priority amount


 2.21    Priority creditor's name and mailing address       As of the petition filing date, the               $1,804.00         $1,804.00
                                                            claim is: Check all that apply.
Roman, Eric
                                                                Contingent
1943 Briar Grove Dr                                             Unliquidated
                                                                Disputed

                                                            Basis for the claim:
Conroe                             TX     77301             Wages, Salaries and Commissions
Date or dates debt was incurred
                                                            Is the claim subject to offset?
                                                                 No
Last 4 digits of account                                         Yes
number
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 8   )



 2.22    Priority creditor's name and mailing address       As of the petition filing date, the               $4,866.56         $4,866.56
                                                            claim is: Check all that apply.
Rota, Robert
                                                                Contingent
6306 Mystic Bridge Drive                                        Unliquidated
                                                                Disputed

                                                            Basis for the claim:
Houston                            TX     77021             Wages, Salaries and Commissions
Date or dates debt was incurred
                                                            Is the claim subject to offset?
                                                                 No
Last 4 digits of account                                         Yes
number
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 8   )



 2.23    Priority creditor's name and mailing address       As of the petition filing date, the               $1,001.39         $1,001.39
                                                            claim is: Check all that apply.
Shepherd, James P
                                                                Contingent
218 Wedgwood Court                                              Unliquidated
                                                                Disputed

                                                            Basis for the claim:
Spring                             TX     77386             Wages, Salaries and Commissions
Date or dates debt was incurred
                                                            Is the claim subject to offset?
                                                                 No
Last 4 digits of account                                         Yes
number
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 8   )




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                         page 8
                 Case 19-36767 Document 34 Filed in TXSB on 12/20/19 Page 18 of 84
                                                                                                                          12/20/2019 12:26:49pm


Debtor       Newsco International Energy Services USA Inc.                           Case number (if known)   19-36767 (DRJ)

 Part 1:      Additional Page
Copy this page if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.         Total claim        Priority amount


 2.24     Priority creditor's name and mailing address      As of the petition filing date, the               $3,297.07         $3,297.07
                                                            claim is: Check all that apply.
Swenson, Thomas
                                                                Contingent
2310 Mercy Circle                                               Unliquidated
                                                                Disputed

                                                            Basis for the claim:
Casper                             WY     82609             Wages, Salaries and Commissions
Date or dates debt was incurred
                                                            Is the claim subject to offset?
                                                                 No
Last 4 digits of account                                         Yes
number
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 8   )



 2.25     Priority creditor's name and mailing address      As of the petition filing date, the               $2,414.17         $2,414.17
                                                            claim is: Check all that apply.
Turner, Jason
                                                                Contingent
200 Water St, Apt 11308                                         Unliquidated
                                                                Disputed

                                                            Basis for the claim:
Webster                            TX     77598             Wages, Salaries and Commissions
Date or dates debt was incurred
                                                            Is the claim subject to offset?
                                                                 No
Last 4 digits of account                                         Yes
number
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 8   )



 2.26     Priority creditor's name and mailing address      As of the petition filing date, the               $1,963.36         $1,963.36
                                                            claim is: Check all that apply.
Vargas, James A
                                                                Contingent
111 Cosmos Street                                               Unliquidated
                                                                Disputed

                                                            Basis for the claim:
Houston                            TX     77009             Wages, Salaries and Commissions
Date or dates debt was incurred
                                                            Is the claim subject to offset?
                                                                 No
Last 4 digits of account                                         Yes
number
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 8   )




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                         page 9
                 Case 19-36767 Document 34 Filed in TXSB on 12/20/19 Page 19 of 84
                                                                                                                          12/20/2019 12:26:49pm


Debtor      Newsco International Energy Services USA Inc.                            Case number (if known)   19-36767 (DRJ)

 Part 1:       Additional Page
Copy this page if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.         Total claim        Priority amount


 2.27    Priority creditor's name and mailing address       As of the petition filing date, the               $3,733.71         $3,733.71
                                                            claim is: Check all that apply.
Wafer, Robert D
                                                                Contingent
76 Santa Barbara Dr                                             Unliquidated
                                                                Disputed

                                                            Basis for the claim:
Manvel                             TX     77578             Wages, Salaries and Commissions
Date or dates debt was incurred
                                                            Is the claim subject to offset?
                                                                 No
Last 4 digits of account                                         Yes
number
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 8   )



 2.28    Priority creditor's name and mailing address       As of the petition filing date, the               $7,716.56         $7,716.56
                                                            claim is: Check all that apply.
Wallis, Ryan
                                                                Contingent
1616 Fairmont Lane                                              Unliquidated
                                                                Disputed

                                                            Basis for the claim:
Edmond                             OK     73013             Wages, Salaries and Commissions
Date or dates debt was incurred
                                                            Is the claim subject to offset?
                                                                 No
Last 4 digits of account                                         Yes
number
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 8   )



 2.29    Priority creditor's name and mailing address       As of the petition filing date, the               $2,430.01         $2,430.01
                                                            claim is: Check all that apply.
Watson, Charissa
                                                                Contingent
4806 Moonlight Dr                                               Unliquidated
                                                                Disputed

                                                            Basis for the claim:
Willis                             TX     77318             Wages, Salaries and Commissions
Date or dates debt was incurred
                                                            Is the claim subject to offset?
                                                                 No
Last 4 digits of account                                         Yes
number
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 8   )




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                        page 10
                  Case 19-36767 Document 34 Filed in TXSB on 12/20/19 Page 20 of 84
                                                                                                                             12/20/2019 12:26:49pm


Debtor        Newsco International Energy Services USA Inc.                            Case number (if known)      19-36767 (DRJ)

 Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

3.    List in alphabetical order all of the creditors with nonpriority unsecured claims. If more space is needed for nonpriority unsecured
      claims, fill out and attach the Additional Page of Part 2.
                                                                                                                       Amount of claim

     3.1   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                      $625.00
                                                                   Check all that apply.
3 Forks Services                                                       Contingent
PO BOX 2594                                                            Unliquidated
                                                                       Disputed

                                                                   Basis for the claim:
WILLISTON                                ND       58801
Date or dates debt was incurred                                    Is the claim subject to offset?
                                                                        No
Last 4 digits of account number                                         Yes


     3.2   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                    $4,059.38
                                                                   Check all that apply.
A and M Technical Service Inc.                                         Contingent
4102 Lauder Road                                                       Unliquidated
                                                                       Disputed

                                                                   Basis for the claim:
Houston                                  TX       77039
Date or dates debt was incurred                                    Is the claim subject to offset?
                                                                        No
Last 4 digits of account number                                         Yes


     3.3   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                 $827,902.31
                                                                   Check all that apply.
Abaco Drilling Technologies                                            Contingent
713 Northpark Central, Suite 400                                       Unliquidated
                                                                       Disputed

                                                                   Basis for the claim:
Houston                                  TX       77073            Trade Debt

Date or dates debt was incurred                                    Is the claim subject to offset?
                                                                        No
Last 4 digits of account number                                         Yes


     3.4   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                      $126.00
                                                                   Check all that apply.
Abrasive Sales                                                         Contingent
PO Box 70                                                              Unliquidated
                                                                       Disputed

                                                                   Basis for the claim:
Mills                                    WY       82644
Date or dates debt was incurred                                    Is the claim subject to offset?
                                                                        No
Last 4 digits of account number                                         Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                        page 11
                 Case 19-36767 Document 34 Filed in TXSB on 12/20/19 Page 21 of 84
                                                                                                                         12/20/2019 12:26:49pm


Debtor       Newsco International Energy Services USA Inc.                          Case number (if known)      19-36767 (DRJ)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

   3.5     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $13,000.00
                                                                Check all that apply.
Access Downhole                                                     Contingent
6474 W. Rock Creek Rd                                               Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Norman                                 OK       73072
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


   3.6     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $14,485.71
                                                                Check all that apply.
Adecco Employment Services                                          Contingent
Dept CH 14091                                                       Unliquidated
                                                                    Disputed
Palatine, IL 60054091
                                                                Basis for the claim:



Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


   3.7     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $5,672.05
                                                                Check all that apply.
AIRGAS                                                              Contingent
P.O BOX 676015                                                      Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
DALLAS                                 TX       75267-6015      Trade Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


   3.8     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $57,941.13
                                                                Check all that apply.
Amega West Services, LLC                                            Contingent
7454 Solution Center                                                Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Chicago                                IL       60677-7004      Trade Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                       page 12
                 Case 19-36767 Document 34 Filed in TXSB on 12/20/19 Page 22 of 84
                                                                                                                        12/20/2019 12:26:49pm


Debtor       Newsco International Energy Services USA Inc.                         Case number (if known)      19-36767 (DRJ)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

   3.9     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                     $906.58
                                                               Check all that apply.
American Equipment, Inc.                                           Contingent
451 West, 3440 South                                               Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Salt Lake City                         UT     84115
Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.10     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                 $126,246.18
                                                               Check all that apply.
American Express                                                   Contingent
200 Vesey Street                                                   Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
New York                               NY     10285            Trade Debt

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.11     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                     $625.00
                                                               Check all that apply.
Answering Service of Casper                                        Contingent
1641 E 2nd ST                                                      Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Casper                                 WY     82601
Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.12     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                     $248.00
                                                               Check all that apply.
Aqua Texas Inc.                                                    Contingent
762 W. Lancaster Ave.                                              Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Bryn Mawr                              PA     19010-3489       Trade Debt

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                       page 13
                 Case 19-36767 Document 34 Filed in TXSB on 12/20/19 Page 23 of 84
                                                                                                                         12/20/2019 12:26:49pm


Debtor       Newsco International Energy Services USA Inc.                          Case number (if known)      19-36767 (DRJ)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.13     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $7,059.38
                                                                Check all that apply.
ASI OIL TOOLS, INC.                                                 Contingent
5722 Clarewood Drive                                                Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Houston                                TX       77081
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.14     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $5,569.63
                                                                Check all that apply.
Avison Young - Northern California Ltd.                             Contingent
1801 California Street, Suite 3750                                  Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Denver                                 CO       80202           Commission

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.15     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $106.16
                                                                Check all that apply.
B&B Rubber Stamp Shop LLC                                           Contingent
638 E. 2nd Street                                                   Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Casper                                 WY       82601
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.16     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $216,195.93
                                                                Check all that apply.
B&T Rentals                                                         Contingent
PO Box 80962                                                        Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Lafayette                              LA       70598-0962      Trade Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 14
                 Case 19-36767 Document 34 Filed in TXSB on 12/20/19 Page 24 of 84
                                                                                                                         12/20/2019 12:26:49pm


Debtor       Newsco International Energy Services USA Inc.                          Case number (if known)      19-36767 (DRJ)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.17     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $1,430.00
                                                                Check all that apply.
Barry Pillow                                                        Contingent
204 Sunset Path North                                               Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Montgomery                             TX       77316           Compensation (Independent Contractor)

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.18     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $5,600.00
                                                                Check all that apply.
BDTL LOGISTICS, LLC                                                 Contingent
8000 RESEARCH FOREST DRIVE                                          Unliquidated
                                                                    Disputed
SUITE 115-120
                                                                Basis for the claim:
THE WOODLANDS                          TX       77073
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.19     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $19,220.34
                                                                Check all that apply.
BenchTree                                                           Contingent
4681 CR 110                                                         Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Georgetown                             TX       78626
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.20     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                      $125.00
                                                                Check all that apply.
Best Pest Control                                                   Contingent
PO BOX 51051                                                        Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Casper                                 WY       82605
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                       page 15
                 Case 19-36767 Document 34 Filed in TXSB on 12/20/19 Page 25 of 84
                                                                                                                         12/20/2019 12:26:49pm


Debtor       Newsco International Energy Services USA Inc.                          Case number (if known)      19-36767 (DRJ)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.21     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $124,824.85
                                                                Check all that apply.
Bico Drilling Tools                                                 Contingent
1604 Greens Road                                                    Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Houston                                TX       77032           Trade Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.22     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $4,964.85
                                                                Check all that apply.
Bloodhoun MWD, LLC                                                  Contingent
2101 CR 254                                                         Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Miles                                  TX       76861           Compensation (Independent Contractor)

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.23     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $273.18
                                                                Check all that apply.
Bobcat of Casper                                                    Contingent
2000 East "F" Street                                                Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Casper                                 WY       82601           Trade Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.24     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $5,275.00
                                                                Check all that apply.
Brady's Welding & Machine Shop Inc                                  Contingent
PO Box 788                                                          Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Healdton                               OK       73438           Trade Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 16
                 Case 19-36767 Document 34 Filed in TXSB on 12/20/19 Page 26 of 84
                                                                                                                         12/20/2019 12:26:49pm


Debtor       Newsco International Energy Services USA Inc.                          Case number (if known)      19-36767 (DRJ)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.25     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $10,451.25
                                                                Check all that apply.
Brock Childress                                                     Contingent
9404 Drovers View Trail                                             Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Fort Worth                             TX       76131           Compensation (Independent Contractor)

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.26     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                      $825.00
                                                                Check all that apply.
C-4 Hotshot                                                         Contingent
PO Box 2187                                                         Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Odessa                                 TX       79760
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.27     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                      $461.90
                                                                Check all that apply.
Casper Auto Supply                                                  Contingent
801 W. Yellowstone Hwy                                              Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Casper                                 WY       82601
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.28     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $2,035.00
                                                                Check all that apply.
Cavalry Energy                                                      Contingent
PO Box 10846                                                        Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Midland                                TX       79702
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                       page 17
                 Case 19-36767 Document 34 Filed in TXSB on 12/20/19 Page 27 of 84
                                                                                                                         12/20/2019 12:26:49pm


Debtor       Newsco International Energy Services USA Inc.                          Case number (if known)      19-36767 (DRJ)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.29     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $4,677.14
                                                                Check all that apply.
Century Link Business Services                                      Contingent
PO BOX 52187                                                        Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
PHOENIX                                AZ       85072-2187      Trade Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.30     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $85,246.33
                                                                Check all that apply.
Cigna                                                               Contingent
2800 North Loop West                                                Unliquidated
                                                                    Disputed
Suite 700
                                                                Basis for the claim:
Houston                                TX       77092           Insurance

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.31     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $1,068.90
                                                                Check all that apply.
City Service Electric Company                                       Contingent
PO Box 2714                                                         Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Casper                                 WY       82602
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.32     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $3,619.00
                                                                Check all that apply.
CK Mechanical, Inc                                                  Contingent
PO Box 485                                                          Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Casper                                 WY       82602
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                       page 18
                 Case 19-36767 Document 34 Filed in TXSB on 12/20/19 Page 28 of 84
                                                                                                                         12/20/2019 12:26:49pm


Debtor       Newsco International Energy Services USA Inc.                          Case number (if known)      19-36767 (DRJ)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.33     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $155.00
                                                                Check all that apply.
Cole Internaitonal USA Inc                                          Contingent
2700 Greens Road                                                    Unliquidated
                                                                    Disputed
Bldg E Ste 100
                                                                Basis for the claim:
Houston                                TX       77032
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.34     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $881.10
                                                                Check all that apply.
Cole International                                                  Contingent
2094 Grand Island Blvd                                              Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Grand Island                           NY       14072
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.35     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                      $66.06
                                                                Check all that apply.
Combilift Depot                                                     Contingent
11530 Hufsmith Kuykendahl Rd                                        Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Tomball                                TX       77375
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.36     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $370.35
                                                                Check all that apply.
Comcast                                                             Contingent
PO Box 660618                                                       Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
dallas                                 TX       75266-0618
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 19
                 Case 19-36767 Document 34 Filed in TXSB on 12/20/19 Page 29 of 84
                                                                                                                         12/20/2019 12:26:49pm


Debtor       Newsco International Energy Services USA Inc.                          Case number (if known)      19-36767 (DRJ)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.37     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $1,149.40
                                                                Check all that apply.
Compression Leasing Services, Inc.                                  Contingent
P.O. BOX 1629                                                       Unliquidated
                                                                    Disputed
1925/1935 N. LOOP
                                                                Basis for the claim:
CASPER                                 WY       82602           Trade Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.38     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                      $154.26
                                                                Check all that apply.
Conroe Commercial Door Solutions LLC                                Contingent
PO Box 3545                                                         Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Conroe                                 TX       77305
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.39     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $47,893.29
                                                                Check all that apply.
Conroe Machine LLC                                                  Contingent
701 Conroe Park North Drive                                         Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Conroe                                 TX       77303
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.40     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                      $595.19
                                                                Check all that apply.
Conroe Welding Supply, Inc.                                         Contingent
415 South Frazier                                                   Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Conroe                                 TX       77305
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                       page 20
                 Case 19-36767 Document 34 Filed in TXSB on 12/20/19 Page 30 of 84
                                                                                                                         12/20/2019 12:26:49pm


Debtor       Newsco International Energy Services USA Inc.                          Case number (if known)      19-36767 (DRJ)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.41     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $11,077.21
                                                                Check all that apply.
CORPORATE TRAVELER                                                  Contingent
8 GREENWAY PLAZA SUITE 615                                          Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
HOUSTON                                TX       77046
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.42     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     Unknown
                                                                Check all that apply.
Cortex Business Solutions Inc.                                      Contingent
Suite 130, Quarry Park Rd SE                                        Unliquidated
                                                                    Disputed
Calgary, AB T2C 5G9
                                                                Basis for the claim:
                                                                Trade Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.43     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $22,632.92
                                                                Check all that apply.
Cougar Drilling Solutions                                           Contingent
PO Box 643900                                                       Unliquidated
                                                                    Disputed
Dubai, United Arab Emirates
                                                                Basis for the claim:



Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.44     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $7,425.15
                                                                Check all that apply.
Crain, Caton, & James                                               Contingent
1401 MCKINNEY STREET                                                Unliquidated
                                                                    Disputed
17TH FLOOR, FIVE HOUSTON CENTER
                                                                Basis for the claim:
HOUSTON                                TX       77010-4035
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                       page 21
                 Case 19-36767 Document 34 Filed in TXSB on 12/20/19 Page 31 of 84
                                                                                                                         12/20/2019 12:26:49pm


Debtor       Newsco International Energy Services USA Inc.                          Case number (if known)      19-36767 (DRJ)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.45     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $14,939.74
                                                                Check all that apply.
Daniel Reynolds Consulting                                          Contingent
88 N.E. Meadow Lane                                                 Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Elgin                                  OK       73538           Compensation (Independent Contractor)

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.46     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $8,253.62
                                                                Check all that apply.
David Chaput                                                        Contingent
20074 Big Oak Drive                                                 Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Montgomery                             TX       77356           Compensation (Independent Contractor)

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.47     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                      $487.04
                                                                Check all that apply.
DeWitt Water System & Service                                       Contingent
PO Box 51770                                                        Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Casper                                 WY       82605           Trade Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.48     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                      $447.36
                                                                Check all that apply.
DISA Global Solutions                                               Contingent
Dept 890314                                                         Unliquidated
                                                                    Disputed
PO Box 120314
                                                                Basis for the claim:
Dallas                                 TX       75312-0314
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                       page 22
                 Case 19-36767 Document 34 Filed in TXSB on 12/20/19 Page 32 of 84
                                                                                                                         12/20/2019 12:26:49pm


Debtor       Newsco International Energy Services USA Inc.                          Case number (if known)      19-36767 (DRJ)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.49     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $4,687.50
                                                                Check all that apply.
Double D Energy LLC                                                 Contingent
521 E. Main                                                         Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Archer City                            TX       76351           Compensation (Independent Contractor)

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.50     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $52,776.15
                                                                Check all that apply.
Downhole Stabilization Rockies, Inc.                                Contingent
PO Box 2467                                                         Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Bakersfield                            CA       93303
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.51     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $23,769.55
                                                                Check all that apply.
Drilling Tools International                                        Contingent
PO Box 4869                                                         Unliquidated
                                                                    Disputed
Dept 406
                                                                Basis for the claim:
Houston                                TX       77210-4869
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.52     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $13,158.04
                                                                Check all that apply.
Drillmax, Inc.                                                      Contingent
6735 Theall Road                                                    Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Houston                                TX       77066
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                       page 23
                  Case 19-36767 Document 34 Filed in TXSB on 12/20/19 Page 33 of 84
                                                                                                                         12/20/2019 12:26:49pm


Debtor       Newsco International Energy Services USA Inc.                          Case number (if known)      19-36767 (DRJ)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.53     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $65,230.90
                                                                Check all that apply.
Dynomax Drilling Tools USA Inc                                      Contingent
2830 Farrell Rd                                                     Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Houston                                TX       77032
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.54     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                      $187.00
                                                                Check all that apply.
Energy Laboratories                                                 Contingent
Accounts Receivable                                                 Unliquidated
                                                                    Disputed
PO Box 30975
                                                                Basis for the claim:
Billings                               MT       59107-0975
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.55     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                      $125.00
                                                                Check all that apply.
Esaul Lopez                                                         Contingent
7315 Long Point Rd                                                  Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Houston                                TX       77055
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.56     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $31,265.55
                                                                Check all that apply.
Essential Logistics, LLC                                            Contingent
PO Box 430453                                                       Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Houston                                TX       77243
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                       page 24
                 Case 19-36767 Document 34 Filed in TXSB on 12/20/19 Page 34 of 84
                                                                                                                         12/20/2019 12:26:49pm


Debtor       Newsco International Energy Services USA Inc.                          Case number (if known)      19-36767 (DRJ)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.57     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $1,218.43
                                                                Check all that apply.
ETC Lite, LLC                                                       Contingent
14607 San Pedro Ave                                                 Unliquidated
                                                                    Disputed
Suite 155
                                                                Basis for the claim:
San Antonio                            TX       78232
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.58     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $1,500.00
                                                                Check all that apply.
Expertool LLC                                                       Contingent
1025 17th St SE                                                     Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Minot                                  ND       58701
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.59     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     Unknown
                                                                Check all that apply.
FDI CREATIVE SERVICES INC                                           Contingent
12777 Jones Road, Ste 102                                           Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Houston                                TX       77070           Trade Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.60     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $13,861.92
                                                                Check all that apply.
FEDEX                                                               Contingent
PO Box 660481                                                       Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Dallas                                 TX       75266-0481      Trade Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                       page 25
                 Case 19-36767 Document 34 Filed in TXSB on 12/20/19 Page 35 of 84
                                                                                                                         12/20/2019 12:26:49pm


Debtor       Newsco International Energy Services USA Inc.                          Case number (if known)      19-36767 (DRJ)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.61     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                       $19.55
                                                                Check all that apply.
FedEx Freight                                                       Contingent
PO BOX 63247                                                        Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
N CHARLESTON                           SC       29419
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.62     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $12,187.30
                                                                Check all that apply.
Firethorne Downhole                                                 Contingent
PO Box 8587                                                         Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
midland                                TX       79708
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.63     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $32,642.00
                                                                Check all that apply.
Flatland Trucking Inc.                                              Contingent
PO Box 13783                                                        Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Odessa                                 TX       79768
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.64     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $16,205.17
                                                                Check all that apply.
Franklin Street Properties Corp                                     Contingent
401 Edgewater Place                                                 Unliquidated
                                                                    Disputed
Suite 200
Wakefield, MA 1880                                              Basis for the claim:
                                                                Trade Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                       page 26
                 Case 19-36767 Document 34 Filed in TXSB on 12/20/19 Page 36 of 84
                                                                                                                         12/20/2019 12:26:49pm


Debtor       Newsco International Energy Services USA Inc.                          Case number (if known)      19-36767 (DRJ)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.65     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $591,974.47
                                                                Check all that apply.
GATOR TECHNOLOGIES                                                  Contingent
415 RANKIN CIRCLE NORTH                                             Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
HOUSTON                                TX       77073           Trade Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.66     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $163,356.27
                                                                Check all that apply.
GE Oil & Gas Compression Systems                                    Contingent
191 Rosa Parks St., 11th Floor                                      Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Cincinnati                             OH       45202           Trade Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.67     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                      $315.00
                                                                Check all that apply.
Gordon & Rees LLP                                                   Contingent
1111 Broadway, Suite 1700                                           Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Oakland                                CA       94607
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.68     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $17,910.00
                                                                Check all that apply.
GORDON LUSKY LLP                                                    Contingent
Forrest Gordon                                                      Unliquidated
                                                                    Disputed
601 SAWYER ST. SUITE 600
                                                                Basis for the claim:
HOUSTON                                TX       77007           Professional Fees

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                       page 27
                 Case 19-36767 Document 34 Filed in TXSB on 12/20/19 Page 37 of 84
                                                                                                                         12/20/2019 12:26:49pm


Debtor       Newsco International Energy Services USA Inc.                          Case number (if known)      19-36767 (DRJ)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.69     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $2,135.06
                                                                Check all that apply.
Gorman Uniform                                                      Contingent
9021 Katy Freeway                                                   Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Houston                                TX       77024           Trade Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.70     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                      $530.75
                                                                Check all that apply.
Green Worldwide Shippping                                           Contingent
619 East College Ave. Suite F                                       Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Decatur                                GA       30030
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.71     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $5,897.00
                                                                Check all that apply.
H-Town Off Road                                                     Contingent
23603 Roberts Cemetery Road                                         Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Hockley                                TX       77447           Compensation (Independent Contractor)

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.72     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $19,712.27
                                                                Check all that apply.
Hathaway & Kunz, LLP                                                Contingent
PO Box 1208                                                         Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Cheyenne                               WY       82003           Professional Fees

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                       page 28
                 Case 19-36767 Document 34 Filed in TXSB on 12/20/19 Page 38 of 84
                                                                                                                         12/20/2019 12:26:49pm


Debtor       Newsco International Energy Services USA Inc.                          Case number (if known)      19-36767 (DRJ)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.73     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    Unknown
                                                                Check all that apply.
HC TOLL ROAD AUTHORITY                                              Contingent
2901 W Sam Houston Parkway N                                        Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Houston                                TX       77043           Trade Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.74     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $3,987.29
                                                                Check all that apply.
Heritage-Crystal Clean, LLC                                         Contingent
13621 Collections Center Drive                                      Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Chicago                                IL       60693-0136
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.75     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $211,227.33
                                                                Check all that apply.
Hill Country Staffing Co                                            Contingent
501 S. Austin Ave                                                   Unliquidated
                                                                    Disputed
Suite 1310
                                                                Basis for the claim:
Georgetown                             TX       78626           Trade Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.76     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $1,456.53
                                                                Check all that apply.
Hilltop Laundromat / Bubbles R Us                                   Contingent
2513 East 3rd                                                       Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Casper                                 WY       82609           Trade Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 29
                 Case 19-36767 Document 34 Filed in TXSB on 12/20/19 Page 39 of 84
                                                                                                                         12/20/2019 12:26:49pm


Debtor       Newsco International Energy Services USA Inc.                          Case number (if known)      19-36767 (DRJ)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.77     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                      $116.97
                                                                Check all that apply.
Hose & Rubber Supply                                                Contingent
PO Box 158                                                          Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Randolf                                UT       84064
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.78     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $5,671.30
                                                                Check all that apply.
Hunting Energy Services Inc.                                        Contingent
PO Box 301606                                                       Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Dallas                                 TX       75303-1606
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.79     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $18,676.65
                                                                Check all that apply.
Hunting Specialty Supply                                            Contingent
13730 Cypress North Houston                                         Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Cypress                                TX       77429
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.80     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $29,700.00
                                                                Check all that apply.
HWM Properties, LLc                                                 Contingent
11603 Brittmoore Park Drive                                         Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Houston                                TX       77041           Rent

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                       page 30
                 Case 19-36767 Document 34 Filed in TXSB on 12/20/19 Page 40 of 84
                                                                                                                        12/20/2019 12:26:49pm


Debtor       Newsco International Energy Services USA Inc.                         Case number (if known)      19-36767 (DRJ)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.81     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                    $2,764.22
                                                               Check all that apply.
HydraPak                                                           Contingent
3532 W. Galaxy Park Place                                          Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
West Jordan                            UT     84088
Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.82     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                    $5,487.48
                                                               Check all that apply.
Industrial Sealing and Lubrication                                 Contingent
15430 South Keeler                                                 Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Olathe                                 KS     66062
Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.83     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                 $104,545.08
                                                               Check all that apply.
Innovative Mechanical Solutions, LLC                               Contingent
PO Box 645087                                                      Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Pittsburgh                             PA     15264-5087       Trade Debt

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.84     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                     $570.00
                                                               Check all that apply.
Installation & Service Co, Inc                                     Contingent
PO Box 2938                                                        Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Mills                                  WY     82644
Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                       page 31
                 Case 19-36767 Document 34 Filed in TXSB on 12/20/19 Page 41 of 84
                                                                                                                         12/20/2019 12:26:49pm


Debtor       Newsco International Energy Services USA Inc.                          Case number (if known)      19-36767 (DRJ)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.85     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $5,570.00
                                                                Check all that apply.
Intellifuse Coating Technologies                                    Contingent
P.O Box 645087                                                      Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Pittsburgh                             PA       15264-5087
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.86     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $84,875.58
                                                                Check all that apply.
IPS USA                                                             Contingent
2615 Industrial Lane                                                Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Conroe                                 TX       77301
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.87     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $49,705.03
                                                                Check all that apply.
J & J Rentals                                                       Contingent
PO Box 1150                                                         Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
New Town                               ND       58763
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.88     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $38,804.57
                                                                Check all that apply.
JB Machine & Manufacturing                                          Contingent
5111 W. Yellowstone                                                 Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Casper                                 WY       82604           Trade Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                       page 32
                 Case 19-36767 Document 34 Filed in TXSB on 12/20/19 Page 42 of 84
                                                                                                                         12/20/2019 12:26:49pm


Debtor       Newsco International Energy Services USA Inc.                          Case number (if known)      19-36767 (DRJ)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.89     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $25,288.20
                                                                Check all that apply.
JD Factors                                                          Contingent
P.O Box 687                                                         Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Wheaton                                IL       60187           Trade Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.90     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $18,369.66
                                                                Check all that apply.
Joshua McWhorter                                                    Contingent
390 Ogan Rd                                                         Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Stephenville                           TX       76401           Compensation (Independent Contractor)

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.91     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $247,785.00
                                                                Check all that apply.
JPI, LLC                                                            Contingent
4021 W 39th Street                                                  Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Casper                                 WY       82604           Trade Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.92     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $27,850.00
                                                                Check all that apply.
Kalsi Engineering                                                   Contingent
745 Park Two Drive                                                  Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Sugar Land                             TX       77478
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                       page 33
                 Case 19-36767 Document 34 Filed in TXSB on 12/20/19 Page 43 of 84
                                                                                                                         12/20/2019 12:26:49pm


Debtor       Newsco International Energy Services USA Inc.                          Case number (if known)      19-36767 (DRJ)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.93     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $6,305.56
                                                                Check all that apply.
Kambi Enterprises Inc                                               Contingent
11985 - 44st SE                                                     Unliquidated
                                                                    Disputed
Calgary, AB T2Z 4G9
                                                                Basis for the claim:



Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.94     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $39,877.49
                                                                Check all that apply.
KeyDrill Technology, LLC                                            Contingent
13330 South Gessner Road                                            Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Missouri City                          TX       77489
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.95     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $7,432.00
                                                                Check all that apply.
Knights Inspections                                                 Contingent
213 Prairie Street                                                  Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Montgomery                             TX       77356
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.96     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $25,000.00
                                                                Check all that apply.
Koltek Energy Services, LLC                                         Contingent
897 Independence Ave                                                Unliquidated
                                                                    Disputed
Ste 2G
                                                                Basis for the claim:
Mountain View                          CA       94043
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                       page 34
                  Case 19-36767 Document 34 Filed in TXSB on 12/20/19 Page 44 of 84
                                                                                                                         12/20/2019 12:26:49pm


Debtor       Newsco International Energy Services USA Inc.                          Case number (if known)      19-36767 (DRJ)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.97     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $51,963.55
                                                                Check all that apply.
Kustom Koncepts                                                     Contingent
1315 N. Derrick Dr.                                                 Unliquidated
                                                                    Disputed
Casper, Wyoming WY82604
                                                                Basis for the claim:



Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.98     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $4,920.00
                                                                Check all that apply.
LANDMARK TECHNOLOGY HOLDINGS                                        Contingent
3000 N SAM HOUSTON PKWY E                                           Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
HOUSTON                                TX       77032
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.99     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $3,815.82
                                                                Check all that apply.
Laversab Inc.                                                       Contingent
505 Gillingham Lane                                                 Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Sugarland                              TX       77478
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.100    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $15,376.15
                                                                Check all that apply.
Lead Development                                                    Contingent
6700 Woodlands Prkwy                                                Unliquidated
                                                                    Disputed
Suite 230 # 478
                                                                Basis for the claim:
The Woodlands                          TX       77382
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                       page 35
                 Case 19-36767 Document 34 Filed in TXSB on 12/20/19 Page 45 of 84
                                                                                                                         12/20/2019 12:26:49pm


Debtor       Newsco International Energy Services USA Inc.                          Case number (if known)      19-36767 (DRJ)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.101    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $1,850.00
                                                                Check all that apply.
Leader Oilfield Trucking                                            Contingent
16225 Park Ten Place, Suite 500                                     Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Houston                                TX       77084           Trade Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.102    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $32,738.73
                                                                Check all that apply.
LEVINGE FREIGHT LINES                                               Contingent
17463 ih 45 NORTH                                                   Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
WILLIS                                 TX       77318
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.103    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $33,503.42
                                                                Check all that apply.
LORD Corporation                                                    Contingent
111 Lord Drive                                                      Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Cary                                   NC       27511
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.104    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                      $370.00
                                                                Check all that apply.
Louisiana Lawncare Services                                         Contingent
9418 Carsonmont Lane                                                Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Houston                                TX       77070           Trade Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                       page 36
                 Case 19-36767 Document 34 Filed in TXSB on 12/20/19 Page 46 of 84
                                                                                                                         12/20/2019 12:26:49pm


Debtor       Newsco International Energy Services USA Inc.                          Case number (if known)      19-36767 (DRJ)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.105    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $3,875.00
                                                                Check all that apply.
Louisiana Southern Cleaning                                         Contingent
9418 Carsonmont Lane                                                Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Houston                                TX       77070           Trade Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.106    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     Unknown
                                                                Check all that apply.
Lynden                                                              Contingent
PO Box 3757                                                         Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Seattle                                WA       98124           Trade Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes
Shipping COD

  3.107    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $4,745.76
                                                                Check all that apply.
Major Mfg & Supply, LLC                                             Contingent
PO Box 1063                                                         Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Youngsville                            LA       70592
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.108    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $17,440.00
                                                                Check all that apply.
Matthew Workman Enterprises LLC                                     Contingent
210 Ponder Mason Rd                                                 Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Mendenhall                             MS       39114           Compensation (Independent Contractor)

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                       page 37
                 Case 19-36767 Document 34 Filed in TXSB on 12/20/19 Page 47 of 84
                                                                                                                         12/20/2019 12:26:49pm


Debtor       Newsco International Energy Services USA Inc.                          Case number (if known)      19-36767 (DRJ)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.109    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $9,946.44
                                                                Check all that apply.
McGinley Manufacturing                                              Contingent
2435 King Blvd                                                      Unliquidated
                                                                    Disputed
Suite 230
                                                                Basis for the claim:
Casper                                 WY       82604
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.110    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    Unknown
                                                                Check all that apply.
MCGRAW HILL PLATTS INFO S                                           Contingent
55 Water Street                                                     Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
New York                               NY       10041           Trade Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.111    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $1,720.00
                                                                Check all that apply.
Mid-South Synergy                                                   Contingent
7625 Highway 6                                                      Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Navasota                               TX       77868
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.112    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $180,955.28
                                                                Check all that apply.
Moore's Ind. Services Ltd.                                          Contingent
3333 - 23 Street N.E.                                               Unliquidated
                                                                    Disputed
Calgary, Alberta T2E 6V8
                                                                Basis for the claim:
                                                                Trade Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 38
                 Case 19-36767 Document 34 Filed in TXSB on 12/20/19 Page 48 of 84
                                                                                                                         12/20/2019 12:26:49pm


Debtor       Newsco International Energy Services USA Inc.                          Case number (if known)      19-36767 (DRJ)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.113    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $44,714.45
                                                                Check all that apply.
MostarDrilling Technologies                                         Contingent
6310 South Country Road 1273                                        Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Midland                                TX       79706
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.114    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $2,146.39
                                                                Check all that apply.
Motion Industries, Inc.                                             Contingent
PO Box 404130                                                       Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Atlanta                                GA       30384-4130
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.115    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $18,163.21
                                                                Check all that apply.
Munsch Hardt Kopf & Harr, P.C.                                      Contingent
500 N. Akard St. Suite 3800                                         Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Dallas                                 TX       75201-6659      Professional Fees

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.116    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     Unknown
                                                                Check all that apply.
Nicholas & Tangeman, LLC                                            Contingent
PO Box 928                                                          Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Laramie                                WY       82073-0928      Trade Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                       page 39
                  Case 19-36767 Document 34 Filed in TXSB on 12/20/19 Page 49 of 84
                                                                                                                         12/20/2019 12:26:49pm


Debtor       Newsco International Energy Services USA Inc.                          Case number (if known)      19-36767 (DRJ)

 Part 2:        Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.117    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $15,000.00
                                                                Check all that apply.
Noralis, Inc.                                                       Contingent
PO Box 2797                                                         Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Cedar Park                             TX       78630
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.118    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                      $111.38
                                                                Check all that apply.
Norco Inc.                                                          Contingent
PO Box 15299                                                        Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Boise                                  ID       83715
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.119    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $125,165.57
                                                                Check all that apply.
NOV - National Oilwell Varco                                        Contingent
7909 Parkwood Circle Dr Bldg #2                                     Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Houston                                TX       77036           Trade Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.120    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $125,233.30
                                                                Check all that apply.
NOV Tuboscope XL Hardbanding and Fabric                             Contingent
PO BOX 51563                                                        Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Casper                                 WY       82605           Trade Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                       page 40
                 Case 19-36767 Document 34 Filed in TXSB on 12/20/19 Page 50 of 84
                                                                                                                         12/20/2019 12:26:49pm


Debtor       Newsco International Energy Services USA Inc.                          Case number (if known)      19-36767 (DRJ)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.121    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $975.25
                                                                Check all that apply.
Nova 401k Associates                                                Contingent
10777 Northwest Freeway                                             Unliquidated
                                                                    Disputed
Suite 440
                                                                Basis for the claim:
Houston                                TX       77092
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.122    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $554.87
                                                                Check all that apply.
NuTech                                                              Contingent
9811 South 6150 West                                                Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
West Jordan                            UT       84081
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.123    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $274,749.86
                                                                Check all that apply.
PARADIGM                                                            Contingent
5707 South 1788                                                     Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
MIDLAND                                TX       79706           Trade Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.124    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $173,123.05
                                                                Check all that apply.
Park City                                                           Contingent
800 Northpark Central                                               Unliquidated
                                                                    Disputed
Suite 100
                                                                Basis for the claim:
Houston                                TX       77073           Trade Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 41
                 Case 19-36767 Document 34 Filed in TXSB on 12/20/19 Page 51 of 84
                                                                                                                         12/20/2019 12:26:49pm


Debtor       Newsco International Energy Services USA Inc.                          Case number (if known)      19-36767 (DRJ)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.125    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                          $0.00
                                                                Check all that apply.
Pathfinder Group                                                    Contingent
2015 Orrington Ave.                                                 Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Evanston                               IL       60201           Notice Only

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.126    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $46,482.07
                                                                Check all that apply.
PDT - Pulse Directional Technologes                                 Contingent
1717 Humble Place Drive                                             Unliquidated
                                                                    Disputed
Sutie C
                                                                Basis for the claim:
Humble                                 TX       77338
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.127    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $13,500.00
                                                                Check all that apply.
Performance Drilling Technology                                     Contingent
11834 Key Biscayne Ct                                               Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Houston                                TX       77065
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.128    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $365,741.40
                                                                Check all that apply.
Phoenix Technology Services                                         Contingent
3610 Elkins Rd                                                      Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Midland                                TX       79705           Trade Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                       page 42
                 Case 19-36767 Document 34 Filed in TXSB on 12/20/19 Page 52 of 84
                                                                                                                         12/20/2019 12:26:49pm


Debtor       Newsco International Energy Services USA Inc.                          Case number (if known)      19-36767 (DRJ)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.129    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $11,589.92
                                                                Check all that apply.
Pinch Flatbed Inc.                                                  Contingent
18515 Aldine Westfield                                              Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Houston                                TX       77073
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.130    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                      $452.50
                                                                Check all that apply.
Predator Downhole, Inc                                              Contingent
PO Box 1845                                                         Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Vernal                                 UT       84078
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.131    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $5,487.44
                                                                Check all that apply.
Principal Life Insurance Company                                    Contingent
PO Box 10372                                                        Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Des Moines                             IA       50306-0372      Trade Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.132    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $69,300.00
                                                                Check all that apply.
Production Venture Equity, LLC                                      Contingent
PO Box 19683                                                        Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Houston                                TX       77224
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                       page 43
                   Case 19-36767 Document 34 Filed in TXSB on 12/20/19 Page 53 of 84
                                                                                                                           12/20/2019 12:26:49pm


Debtor         Newsco International Energy Services USA Inc.                          Case number (if known)      19-36767 (DRJ)

 Part 2:        Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                      Amount of claim

  3.133      Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                      $238.15
                                                                  Check all that apply.
ProservCrane Group                                                    Contingent
PO Box 670965                                                         Unliquidated
                                                                      Disputed

                                                                  Basis for the claim:
Houston                                  TX       77267-0965
Date or dates debt was incurred                                   Is the claim subject to offset?
                                                                       No
Last 4 digits of account number                                        Yes


  3.134      Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $4,871.26
                                                                  Check all that apply.
QDC Services, Inc.                                                    Contingent
2601 I-45 S                                                           Unliquidated
                                                                      Disputed

                                                                  Basis for the claim:
News Waverly                             TX       77358
Date or dates debt was incurred                                   Is the claim subject to offset?
                                                                       No
Last 4 digits of account number                                        Yes


  3.135      Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                      $170.22
                                                                  Check all that apply.
Ready Refresh                                                         Contingent
PO box 856680                                                         Unliquidated
                                                                      Disputed

                                                                  Basis for the claim:
louisville                               KY       40285-6680
Date or dates debt was incurred                                   Is the claim subject to offset?
                                                                       No
Last 4 digits of account number                                        Yes


  3.136      Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $28,481.00
                                                                  Check all that apply.
Revolve Industries, Inc.                                              Contingent
5475-53 Avenue S.E                                                    Unliquidated
                                                                      Disputed
Calgary, AB T2C 4N2
                                                                  Basis for the claim:



Date or dates debt was incurred                                   Is the claim subject to offset?
                                                                       No
Last 4 digits of account number                                        Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                       page 44
                 Case 19-36767 Document 34 Filed in TXSB on 12/20/19 Page 54 of 84
                                                                                                                         12/20/2019 12:26:49pm


Debtor        Newsco International Energy Services USA Inc.                         Case number (if known)      19-36767 (DRJ)

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.137    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $2,948.60
                                                                Check all that apply.
Richard S. Logan Trucking, Inc                                      Contingent
PO Box 2900                                                         Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Mills                                  WY       82644
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.138    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $6,925.85
                                                                Check all that apply.
Ricoh USA Program                                                   Contingent
PO Box 650073                                                       Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Dallas                                 TX       75265-0073      Trade Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.139    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $8,704.80
                                                                Check all that apply.
Ridgeway Trucking                                                   Contingent
2858 South Poplar                                                   Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Casper                                 WY       82601
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.140    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $5,766.00
                                                                Check all that apply.
RigUp, Inc.                                                         Contingent
98 San Jacinto Blvd                                                 Unliquidated
                                                                    Disputed
Suite 550
                                                                Basis for the claim:
Austin                                 TX       78701
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 45
                 Case 19-36767 Document 34 Filed in TXSB on 12/20/19 Page 55 of 84
                                                                                                                         12/20/2019 12:26:49pm


Debtor       Newsco International Energy Services USA Inc.                          Case number (if known)      19-36767 (DRJ)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.141    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     Unknown
                                                                Check all that apply.
RINGCENTRAL                                                         Contingent
20 Davis Drive                                                      Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Belmont                                CA       94002           Trade Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.142    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $1,200.00
                                                                Check all that apply.
Rising Star Hot Shot LLC                                            Contingent
4637 Somerset Lane                                                  Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Odessa                                 TX       79761
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.143    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $1,752.33
                                                                Check all that apply.
RMI                                                                 Contingent
1711 English Ave                                                    Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Casper                                 WY       82601
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.144    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $58,957.03
                                                                Check all that apply.
Road Runner Express                                                 Contingent
13902 Briarhills Parkway                                            Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Houston                                TX       77077
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                       page 46
                 Case 19-36767 Document 34 Filed in TXSB on 12/20/19 Page 56 of 84
                                                                                                                         12/20/2019 12:26:49pm


Debtor       Newsco International Energy Services USA Inc.                          Case number (if known)      19-36767 (DRJ)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.145    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $27,607.00
                                                                Check all that apply.
Rubicon Oilfield International                                      Contingent
11610 Cutten Road                                                   Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Houston                                TX       77066
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.146    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $4,610.40
                                                                Check all that apply.
Safeguard Business Systems                                          Contingent
PO Box 88043                                                        Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Chicago                                IL       60680-1043      Trade Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.147    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $1,255.30
                                                                Check all that apply.
Safety-Kleen                                                        Contingent
PO Box 650509                                                       Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Dallas                                 TX       75265-0509
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.148    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $96,433.14
                                                                Check all that apply.
Salt Creek Properties LLC (Eastland Deve                            Contingent
PO Box 2390                                                         Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Casper                                 WY       82601           Trade Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                       page 47
                 Case 19-36767 Document 34 Filed in TXSB on 12/20/19 Page 57 of 84
                                                                                                                         12/20/2019 12:26:49pm


Debtor       Newsco International Energy Services USA Inc.                          Case number (if known)      19-36767 (DRJ)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.149    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $1,210.00
                                                                Check all that apply.
Scott's Hot Shot LLC                                                Contingent
PO BOX 50897                                                        Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
CASPER                                 WY       82605
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.150    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $1,173.84
                                                                Check all that apply.
SHERIDAN ROSS                                                       Contingent
1560 BROADWAY SUITE 1200                                            Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
DENVER                                 CO       80202-5141
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.151    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $11,853.39
                                                                Check all that apply.
SMS Precision Tech                                                  Contingent
22955 State Hwy 249                                                 Unliquidated
                                                                    Disputed
Ste 37
                                                                Basis for the claim:
Tomball                                TX       77375
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.152    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $165,559.63
                                                                Check all that apply.
Sniper Drilling IAE International                                   Contingent
13300 Stonefield Dr.                                                Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Houston                                TX       77014           Trade Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                       page 48
                 Case 19-36767 Document 34 Filed in TXSB on 12/20/19 Page 58 of 84
                                                                                                                         12/20/2019 12:26:49pm


Debtor       Newsco International Energy Services USA Inc.                          Case number (if known)      19-36767 (DRJ)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.153    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $36,691.20
                                                                Check all that apply.
Solmet Services                                                     Contingent
2716 Shepler Church Ave SW                                          Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Canton                                 OH       44706
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.154    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                      $107.39
                                                                Check all that apply.
Source Office and Technology                                        Contingent
13350 West 43rd Drive                                               Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Golden                                 CO       80403
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.155    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $14,925.00
                                                                Check all that apply.
Southwest Commercial Capital, Inc.                                  Contingent
PO Box 872                                                          Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Odessa                                 TX       79760           Trade Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes
J.L. Henry Corporation

  3.156    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $41,421.00
                                                                Check all that apply.
Spira Systems Ltd.                                                  Contingent
22 East Lake Crescent NE                                            Unliquidated
                                                                    Disputed
Airdrie, Alberta T4A 2H3
                                                                Basis for the claim:



Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                       page 49
                  Case 19-36767 Document 34 Filed in TXSB on 12/20/19 Page 59 of 84
                                                                                                                        12/20/2019 12:26:49pm


Debtor         Newsco International Energy Services USA Inc.                       Case number (if known)      19-36767 (DRJ)

 Part 2:        Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.157    Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                     $1,675.00
                                                               Check all that apply.
Spur Can-Am LLC                                                    Contingent
1712 Pioneer Ave, Suite 500                                        Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Cheyenne                               WY     82001            Compensation (Independent Contractor)

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.158    Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                    $93,669.26
                                                               Check all that apply.
Stabil Drill                                                       Contingent
PO Box 81548                                                       Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Lafayette                              LA     70598            Trade Debt

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.159    Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                     $7,144.44
                                                               Check all that apply.
Stafford Manufacturing Corp                                        Contingent
PO Box 277                                                         Unliquidated
                                                                   Disputed
North Reading, MA 1864
                                                               Basis for the claim:



Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.160    Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                     $1,121.71
                                                               Check all that apply.
STAPLES                                                            Contingent
PO BOX 105638                                                      Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
ATLANTA                                GA     30348-5638
Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                        page 50
                 Case 19-36767 Document 34 Filed in TXSB on 12/20/19 Page 60 of 84
                                                                                                                         12/20/2019 12:26:49pm


Debtor       Newsco International Energy Services USA Inc.                          Case number (if known)      19-36767 (DRJ)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.161    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $2,314.99
                                                                Check all that apply.
Stargel                                                             Contingent
4700 Blalock Road                                                   Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Houston                                TX       77041-9239      Trade Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.162    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $6,309.25
                                                                Check all that apply.
Starkey Consulting                                                  Contingent
3000 W Sahuaro Divide                                               Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Tucson                                 AZ       85742           Compensation (Independent Contractor)

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.163    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $93,869.75
                                                                Check all that apply.
Surface Engineering Alloy Co                                        Contingent
2895 46TH AVE NORTH                                                 Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
ST PETERSBURG                          FL       33714           Trade Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.164    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $76,239.08
                                                                Check all that apply.
TaskMaster                                                          Contingent
#5, 6112-45 Street                                                  Unliquidated
                                                                    Disputed
Leduc, AB T9E 7C2
                                                                Basis for the claim:



Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                       page 51
                 Case 19-36767 Document 34 Filed in TXSB on 12/20/19 Page 61 of 84
                                                                                                                         12/20/2019 12:26:49pm


Debtor       Newsco International Energy Services USA Inc.                          Case number (if known)      19-36767 (DRJ)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.165    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $282,060.08
                                                                Check all that apply.
Telemetrix USA Inc.                                                 Contingent
900 Old Highway 105 West                                            Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Conroe                                 TX       77034           Intercompany Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.166    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $8,154.10
                                                                Check all that apply.
Thaddius Johnson                                                    Contingent
910 Tennyson                                                        Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Pearland                               TX       77584           Compensation (Independent Contractor)

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.167    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $69,075.23
                                                                Check all that apply.
Three Allen Center Co LLC                                           Contingent
PO BOX 122639                                                       Unliquidated
                                                                    Disputed
Dept 2639
                                                                Basis for the claim:
Dallas                                 TX       75312-2639      Trade Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.168    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $59,215.45
                                                                Check all that apply.
Tomahawk Downhole, LLC                                              Contingent
P.O. BOX 81633                                                      Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
LAFAYETTE                              LA       70598
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                       page 52
                 Case 19-36767 Document 34 Filed in TXSB on 12/20/19 Page 62 of 84
                                                                                                                         12/20/2019 12:26:49pm


Debtor       Newsco International Energy Services USA Inc.                          Case number (if known)      19-36767 (DRJ)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.169    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $4,394.62
                                                                Check all that apply.
TPI Staffing, Inc.                                                  Contingent
21840 NW Freeway, Suite E                                           Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Cypress                                TX       77429           Trade Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.170    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $844.00
                                                                Check all that apply.
Trilogy Oilfield Services                                           Contingent
353 Shady River Lane                                                Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Whitefish                              MT       59937
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.171    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $145.00
                                                                Check all that apply.
Troy's Inc                                                          Contingent
7874 East Lake Drive                                                Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Evansville                             WY       82636
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.172    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $8,510.00
                                                                Check all that apply.
TURNAZONTAL LLC                                                     Contingent
8514 HAMER RANCH                                                    Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
SAN ANTONIO                            TX       78254
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 53
                 Case 19-36767 Document 34 Filed in TXSB on 12/20/19 Page 63 of 84
                                                                                                                         12/20/2019 12:26:49pm


Debtor       Newsco International Energy Services USA Inc.                          Case number (if known)      19-36767 (DRJ)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.173    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $137,352.90
                                                                Check all that apply.
TURNTEC                                                             Contingent
4820 Cleveland St.                                                  Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Mills                                  WY       82604           Trade Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.174    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $1,168.03
                                                                Check all that apply.
Tyco Intergrated Security LLC                                       Contingent
PO Box 371967                                                       Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Pittsburgh                             PA       15250
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.175    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $159,848.52
                                                                Check all that apply.
Tycoon Oilfield Services                                            Contingent
3468 Schlager Road                                                  Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Casper                                 WY       82604           Trade Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.176    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $35,711.94
                                                                Check all that apply.
United Healthcare                                                   Contingent
PO Box 19032                                                        Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Green Bay                              WI       54307-9032      Trade Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                       page 54
                 Case 19-36767 Document 34 Filed in TXSB on 12/20/19 Page 64 of 84
                                                                                                                         12/20/2019 12:26:49pm


Debtor       Newsco International Energy Services USA Inc.                          Case number (if known)      19-36767 (DRJ)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.177    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $9,824.72
                                                                Check all that apply.
UNUM LIFE INSURANCE COMPANY OF AMERICA                              Contingent
PO BOX 409548                                                       Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
ATLANTA                                GA       30384-9548
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.178    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $53,115.55
                                                                Check all that apply.
Vertex Downhole                                                     Contingent
20221 Carriage Point Drive                                          Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Houston                                TX       77073
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.179    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $2,573.66
                                                                Check all that apply.
Vision33                                                            Contingent
6 HUGHES, SUITE 220                                                 Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
IRVINE                                 CA       92618
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.180    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     Unknown
                                                                Check all that apply.
VIVINT                                                              Contingent
62992 Collection Drive                                              Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Chicago                                IL       60693-0629      Trade Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                       page 55
                 Case 19-36767 Document 34 Filed in TXSB on 12/20/19 Page 65 of 84
                                                                                                                         12/20/2019 12:26:49pm


Debtor       Newsco International Energy Services USA Inc.                          Case number (if known)      19-36767 (DRJ)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.181    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                      $545.00
                                                                Check all that apply.
Voya 401K                                                           Contingent
PO Box 75131                                                        Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Charlotte                              NC       28275-0131
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.182    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $2,152.01
                                                                Check all that apply.
W-TECHNOLOGY                                                        Contingent
PO Box 1535                                                         Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Spring                                 TX       77383-1535
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.183    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $46,466.77
                                                                Check all that apply.
Waggoners Trucking                                                  Contingent
P.O.Box 301420                                                      Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Dallas                                 TX       75303-1420
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.184    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                      $632.85
                                                                Check all that apply.
Wear Parts                                                          Contingent
PO BOX 2570                                                         Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
CASPER                                 WY       82602-2570
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                       page 56
                 Case 19-36767 Document 34 Filed in TXSB on 12/20/19 Page 66 of 84
                                                                                                                         12/20/2019 12:26:49pm


Debtor       Newsco International Energy Services USA Inc.                          Case number (if known)      19-36767 (DRJ)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.185    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $13,179.50
                                                                Check all that apply.
Weatherford                                                         Contingent
PO Box 301003                                                       Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Dallas                                 TX       75303-1003
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.186    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $10,470.30
                                                                Check all that apply.
Wells Fargo Equipment Finance                                       Contingent
PO Box 7777                                                         Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
San Francisco                          CA       94120-7777      Lease

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.187    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                      $350.00
                                                                Check all that apply.
Wenzel Downhole Tools ULC                                           Contingent
3115 - 93 Street                                                    Unliquidated
                                                                    Disputed
Edmonton, Alberta T6N 1L7
                                                                Basis for the claim:



Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.188    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                      $428.76
                                                                Check all that apply.
Wesfreight                                                          Contingent
po box 1108 Station T                                               Unliquidated
                                                                    Disputed
Calgary, Alberta T2H2JI
                                                                Basis for the claim:



Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                       page 57
                 Case 19-36767 Document 34 Filed in TXSB on 12/20/19 Page 67 of 84
                                                                                                                         12/20/2019 12:26:49pm


Debtor       Newsco International Energy Services USA Inc.                          Case number (if known)      19-36767 (DRJ)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

  3.189    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $3,971.76
                                                                Check all that apply.
Westfreight Systems                                                 Contingent
PO Box 1108                                                         Unliquidated
                                                                    Disputed
Calgary South
Calgary, AB T2H 2J1                                             Basis for the claim:



Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.190    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $4,328.34
                                                                Check all that apply.
Winchester Interconnect                                             Contingent
2150 Parkes Drive                                                   Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Broadview                              IL       60155
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.191    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $846.85
                                                                Check all that apply.
Wyoming Automotive                                                  Contingent
843 E 1st Street                                                    Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Casper                                 WY       82601
Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes


  3.192    Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                          $0.00
                                                                Check all that apply.
Wyoming Dept. of Workforce Services                                 Contingent
5221 Yellowstone Rd.                                                Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Cheyenne                               WY       82002           Notice Only

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 58
                 Case 19-36767 Document 34 Filed in TXSB on 12/20/19 Page 68 of 84
                                                                                                                        12/20/2019 12:26:49pm


Debtor       Newsco International Energy Services USA Inc.                         Case number (if known)      19-36767 (DRJ)

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.193    Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                          $0.00
                                                               Check all that apply.
Wyoming Secretary of State                                         Contingent
Business Division                                                  Unliquidated
                                                                   Disputed
Herschler Building East
122 W. 25th St., Ste 101                                       Basis for the claim:
Cheyenne                               WY     82002-0020       Notice Only

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                       page 59
                   Case 19-36767 Document 34 Filed in TXSB on 12/20/19 Page 69 of 84
                                                                                                                                12/20/2019 12:26:49pm


Debtor        Newsco International Energy Services USA Inc.                                Case number (if known)   19-36767 (DRJ)

 Part 3:       List Others to Be Notified About Unsecured Claims

4.    List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be
      listed are collection agencies, assignees of claims listed above, and attorneys for unsecured creditors.

      If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages
      are needed, copy the next page.

         Name and mailing address                                              On which line in Part 1 or Part 2 is the        Last 4 digits of
                                                                               related creditor (if any) listed?               account number,
                                                                                                                               if any

4.1      AARV Storage                                                          Line
         4209 E Hwy 80                                                                Not listed. Explain:
                                                                                      Notice Only


         MIdland                       TX      79706


4.2      AFCO                                                                  Line
         4501 College Blvd., Suite 320                                                Not listed. Explain:
                                                                                      Notice Only


         Leakwood                      KS      66211


4.3      AIG Insurance                                                         Line
         PO Box 30174                                                                 Not listed. Explain:
                                                                                      Notice Only


         New York                      NY      10087-0174


4.4      Amega West                                                            Line
         16623 Aldine Westfield Road                                                  Not listed. Explain:
                                                                                      Notice Only


         Houston                       TX      77032


4.5      Bohreer Law Firm                                                      Line
         109 N Post Oak Lane, Suite 425                                               Not listed. Explain:
                                                                                      Litigation


         Houston                       TX      77024
         Counsel for Levinge

4.6      Bosworth Investment Group                                             Line
         c/o Realty Property Management                                               Not listed. Explain:
         PO Box 52154                                                                 Notice Only


         Midland                       TX      79710




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                                           page 60
                    Case 19-36767 Document 34 Filed in TXSB on 12/20/19 Page 70 of 84
                                                                                                                   12/20/2019 12:26:49pm


Debtor       Newsco International Energy Services USA Inc.                       Case number (if known)   19-36767 (DRJ)

 Part 3:      Additional Page for Others to Be Notified About Unsecured Claims

         Name and mailing address                                    On which line in Part 1 or Part 2 is the      Last 4 digits of
                                                                     related creditor (if any) listed?             account number,
                                                                                                                   if any

4.7      CCP BCSP Dominion Property LLC                              Line
         c/o Jones Lang LaSalle Americas                                    Not listed. Explain:
         600 17th Street, 200N                                              Notice Only


         Denver                     CO     80202


4.8      Chapman Valdez & Lansing                                    Line
         PO Box 2710                                                        Not listed. Explain:
                                                                            Litigation


         Casper                     WY     82602
         Counsel for Turntec

4.9      Christensen Fulton & Filz, PLLC                             Line
         19 26th Street West, Ste 3                                         Not listed. Explain:
                                                                            Litigation


         Billings                   MT     59102-4303
         Counsel for Waggoners Trucking

4.10     Comcast Business                                            Line
         9602 S 300 W. Suite B                                              Not listed. Explain:
                                                                            Notice Only


         Sandy                      UT     84070-3302


4.11     Davidson Sheen LLP                                          Line
         12405 Quaker Avenue                                                Not listed. Explain:
                                                                            Litigation


         Lubbock                    TX     79424
         Counsel for Paradigm

4.12     Dentons Canada LLP                                          Line
         2500 Stantec Tower                                                 Not listed. Explain:
         10220 - 103 Avenue NW                                              Litigation
         Edmonton, Alberta T5J 0K4


         Counsel for Cougas Drilling Solutions




Official Form 206E/F                     Schedule E/F: Creditors Who Have Unsecured Claims                                   page 61
                  Case 19-36767 Document 34 Filed in TXSB on 12/20/19 Page 71 of 84
                                                                                                                    12/20/2019 12:26:49pm


Debtor       Newsco International Energy Services USA Inc.                        Case number (if known)   19-36767 (DRJ)

 Part 3:       Additional Page for Others to Be Notified About Unsecured Claims

         Name and mailing address                                     On which line in Part 1 or Part 2 is the      Last 4 digits of
                                                                      related creditor (if any) listed?             account number,
                                                                                                                    if any

4.13     EGJ Law, PLLC                                                Line
         The America Tower                                                   Not listed. Explain:
         2929 Allen Parkway, Ste 200                                         Litigation


         Houston                     TX    77019
         Counsel for Taskmaster

4.14     First Insurance Funding                                      Line
         450 Skokie Blvd., Ste 1000                                          Not listed. Explain:
                                                                             Notice Only


         Northbrook                  IL    60062-7917


4.15     Forrest Gordon                                               Line
         Gordon Lusky LLP                                                    Not listed. Explain:
         3417 Mercer Street, Suite A                                         Notice Only


         Houston                     TX    77027


4.16     Gary E. Patterson, P.C.                                      Line
         1214 Elgin Street                                                   Not listed. Explain:
                                                                             Litigation


         Houston                     TX    77004
         IPS litigation

4.17     Internal Revenue Service                                     Line
         Special Procedures - Insolvency                                     Not listed. Explain:
         PO Box 7346                                                         Notice Only


         Philadelphia                PA    19101-7346


4.18     John F. Rabe, Jr.                                            Line
         Davidson Sheen LLP                                                  Not listed. Explain:
         12405 Quaker Avenue                                                 Notice Only


         Lubbock                     TX    79424


4.19     Keith R. Nachbar, P.C.                                       Line
         123 W 1st Street, Ste 205                                           Not listed. Explain:
                                                                             Litigation


         Casper                      WY    82601
         Counsel for JB Machine

Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                   page 62
                   Case 19-36767 Document 34 Filed in TXSB on 12/20/19 Page 72 of 84
                                                                                                                   12/20/2019 12:26:49pm


Debtor       Newsco International Energy Services USA Inc.                       Case number (if known)   19-36767 (DRJ)

 Part 3:       Additional Page for Others to Be Notified About Unsecured Claims

         Name and mailing address                                    On which line in Part 1 or Part 2 is the      Last 4 digits of
                                                                     related creditor (if any) listed?             account number,
                                                                                                                   if any

4.20     Kelly, Morgan, Dennis, Corzine & Hansen                     Line
         4840 E. University Blvd., Ste 200                                  Not listed. Explain:
                                                                            Litigation


         Odessa                     TX    79762
         Counsel for Paradigm

4.21     Lucas Buckley                                               Line
         Hathaway & Kunz, LLP                                               Not listed. Explain:
         The Wyoming Law Firm                                               Notice Only
         2515 Warren Avenue, suite 500
         Cheyenne                   WY    82001


4.22     Michael J. Lansing                                          Line
         PO Box 2710                                                        Not listed. Explain:
                                                                            Litigation


         Casper                     WY    82602
         Counsel for Kustom Koncepts

4.23     Midland Oasis Owner, LLC                                    Line
         908 West Indiana Avenue                                            Not listed. Explain:
                                                                            Notice Only


         Midland                    TX    79701


4.24     Millennial Energy                                           Line
         333 Clay, Suite 2800                                               Not listed. Explain:
                                                                            Notice Only


         Houston                    TX    77002


4.25     Nathaniel R. Martinez                                       Line
         Munsch Hardt Kopf & Harr, PC                                       Not listed. Explain:
         7000 Milam, Suite 2700                                             Notice Only


         Houston                    TX    77002-2806
         FLSA litigation

4.26     Newsco International Energy Services Inc                    Line
         Attn: Billy Melville                                               Not listed. Explain:
         Suite 11, 4855-102 Avenue SE                                       Notice Only
         Calgary, AB T2C 2X7



Official Form 206E/F                     Schedule E/F: Creditors Who Have Unsecured Claims                                   page 63
                  Case 19-36767 Document 34 Filed in TXSB on 12/20/19 Page 73 of 84
                                                                                                                     12/20/2019 12:26:49pm


Debtor       Newsco International Energy Services USA Inc.                         Case number (if known)   19-36767 (DRJ)

 Part 3:       Additional Page for Others to Be Notified About Unsecured Claims

         Name and mailing address                                      On which line in Part 1 or Part 2 is the      Last 4 digits of
                                                                       related creditor (if any) listed?             account number,
                                                                                                                     if any

4.27     Nichols Kaster, PLLP                                          Line
         80 South 8th Street, Suite 4600                                      Not listed. Explain:
         Minneapolis IDS Center                                               Litigation


         Minneapolis                MN      55402


4.28     Precision Downhole Technologies                               Line
         31106 Silverwood Oaks Ct.                                            Not listed. Explain:
                                                                              Notice Only


         Spring                     TX      77386


4.29     Roman Law Firm PC                                             Line
         4141 Southwest Freeway Suite 250                                     Not listed. Explain:
                                                                              Litigation


         Houston                    TX      77027
         Counsel for Access Downhole

4.30     Sigit Operating                                               Line
         600 17th Street, Suite 2450S                                         Not listed. Explain:
                                                                              Notice Only


         Denver                     CO      80202


4.31     Stacy & Baker P.C.                                            Line
         1010 Lamar Street, Suite 550                                         Not listed. Explain:
                                                                              Litigation


         Houston                    TX      77002
         NOV case

4.32     Staduim Management                                            Line
         General Counsel                                                      Not listed. Explain:
         13655 Broncos Pkwy                                                   Notice Only


         Englewood                  CO      80112


4.33     Telemetrix Technologies International In                      Line
         Attn: Billy Melville                                                 Not listed. Explain:
         Suite11, 4855-102 Avenue SE                                          Notice Only
         Calgary Alberta T2C 2X7




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                                   page 64
                  Case 19-36767 Document 34 Filed in TXSB on 12/20/19 Page 74 of 84
                                                                                                                   12/20/2019 12:26:49pm


Debtor       Newsco International Energy Services USA Inc.                       Case number (if known)   19-36767 (DRJ)

 Part 3:      Additional Page for Others to Be Notified About Unsecured Claims

         Name and mailing address                                    On which line in Part 1 or Part 2 is the      Last 4 digits of
                                                                     related creditor (if any) listed?             account number,
                                                                                                                   if any

4.34     Telemetrix Technologies USA Inc.                            Line
         Attn: Corey Campbell                                               Not listed. Explain:
         12029 Brittmoore Park Drive                                        Notice Only


         Houston                    TX     77041


4.35     Texas Workforce Commission                                  Line
         TWC Bldg - Regulatory Integrity Div.                               Not listed. Explain:
         101 E. 15th Street                                                 Taxes


         Austin                     TX     78778


4.36     The Fuentes Firm                                            Line
         5507 Louetta Rd, Ste A                                             Not listed. Explain:
                                                                            Litigation


         Spring                     TX     77379
         Essential Logistics case

4.37     The Law Offices of Walter A. Boyd, III                      Line
         4101 Greenbriar Drive, Ste 205E                                    Not listed. Explain:
                                                                            Litigation


         Houston                    TX     77098
         Gator Tech case

4.38     TX Comptroller                                              Line
         Revenue Account Division                                           Not listed. Explain:
         Bankruptcy Section                                                 Notice Only
         PO Box 13528
         Austin                     TX     78711


4.39     U. S. Department of Justice                                 Line
         U.S. Attorney, Civil Process Clerk                                 Not listed. Explain:
         1000 Louisiana Street #2300                                        Notice Only


         Houston                    TX     77002


4.40     United States Attorney General                              Line
         Department of Justice                                              Not listed. Explain:
         950 Pennsylvania Ave. N.W.                                         Notice Only


         Washington                 DC     20530



Official Form 206E/F                     Schedule E/F: Creditors Who Have Unsecured Claims                                   page 65
                   Case 19-36767 Document 34 Filed in TXSB on 12/20/19 Page 75 of 84
                                                                                                                     12/20/2019 12:26:49pm


Debtor       Newsco International Energy Services USA Inc.                         Case number (if known)   19-36767 (DRJ)

 Part 3:      Additional Page for Others to Be Notified About Unsecured Claims

         Name and mailing address                                      On which line in Part 1 or Part 2 is the      Last 4 digits of
                                                                       related creditor (if any) listed?             account number,
                                                                                                                     if any

4.41     United States Trustee                                         Line
         515 Rusk St., Ste 3516                                               Not listed. Explain:
                                                                              Notice Only


         Houston                      TX    77002


4.42     Verizon                                                       Line
         PO Box 489                                                           Not listed. Explain:
                                                                              Notice Only


         Newark                       NJ    07101-0489


4.43     Williams, Porter, Day & Neville PC                            Line
         159 N. Wolcott St., Suite 400                                        Not listed. Explain:
                                                                              Notice Only


         Casper                       WY    82601
         RMI, Tycoon demand letters

4.44     Willkie Farr & Gallagher LLP                                  Line
         Attn: Michael De Voe Piazza                                          Not listed. Explain:
         600 Travis St., Suite 2310                                           Notice Only


         Houston                      TX    77002
         Counsel for Sublessee on 333 Clay St., Suite 2800




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                                   page 66
                 Case 19-36767 Document 34 Filed in TXSB on 12/20/19 Page 76 of 84
                                                                                                                     12/20/2019 12:26:49pm


Debtor      Newsco International Energy Services USA Inc.                     Case number (if known)      19-36767 (DRJ)

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5.   Add the amounts of priority and nonpriority unsecured claims.

                                                                                                    Total of claim amounts

5a. Total claims from Part 1                                                              5a.                $103,257.22

5b. Total claims from Part 2                                                              5b.   +          $7,075,407.45


5c. Total of Parts 1 and 2                                                                5c.              $7,178,664.67
    Lines 5a + 5b = 5c.




Official Form 206E/F                     Schedule E/F: Creditors Who Have Unsecured Claims                                    page 67
                  Case 19-36767 Document 34 Filed in TXSB on 12/20/19 Page 77 of 84
                                                                                                                                 12/20/2019 12:26:49pm



 Fill in this information to identify the case:
 Debtor name         Newsco International Energy Services USA Inc.

 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number         19-36767 (DRJ)                           Chapter      11                                      Check if this is an
 (if known)                                                                                                        amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                             12/15

Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries
consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
          No. Check this box and file this form with the court with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property
          (Official Form 206A/B).

2.    List all contracts and unexpired leases                                           State the name and mailing address for all other
                                                                                        parties with whom the debtor has an executory
                                                                                        contract or unexpired lease

2.1       State what the contract       Month to month storage for                      AARV Storage
          or lease is for and the       gooseneck trailer                               4209 E Hwy 80
          nature of the debtor's
          interest

          State the term remaining
          List the contract
          number of any
                                                                                       Midland                             TX            79706
          government contract

2.2       State what the contract       Commercial Lease Unit No. 2454 at               Bosworth Investment Group
          or lease is for and the       2454 W Interstate 20, Odessa, TX                c/o this Realty Property Mgmt
          nature of the debtor's        Contract is in DEFAULT
          interest                                                                      PO Box 52154

          State the term remaining      July 31, 2020
          List the contract
                                                                                       Midland                             TX            79710
          number of any
          government contract

2.3       State what the contract       Denver office space                             CCP BCSP Dominion Property LLC
          or lease is for and the       Dominion Towers Suite 2450S                     c/o Jones Lang LaSalle Americas, Inc.
          nature of the debtor's        Denver, Colorado
          interest                                                                      600 17th Street
                                                                                        Suite 200N
          State the term remaining      Expires 12/31/2020
          List the contract
          number of any
                                                                                       Denver                              CO            80202
          government contract

2.4       State what the contract       Phone/Internet                                  Century Link
          or lease is for and the
                                                                                        PO Box 91155
          nature of the debtor's
          interest

          State the term remaining
          List the contract
                                                                                       Seattle                             WA            98111-9255
          number of any
          government contract




Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                                                 page 1
                   Case 19-36767 Document 34 Filed in TXSB on 12/20/19 Page 78 of 84
                                                                                                                       12/20/2019 12:26:49pm


Debtor        Newsco International Energy Services USA Inc.                        Case number (if known)   19-36767 (DRJ)



           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases
          Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

       List all contracts and unexpired leases                                   State the name and mailing address for all other
                                                                                 parties with whom the debtor has an executory
                                                                                 contract or unexpired lease

2.5        State what the contract      phone lines - Casper                     Century Link
           or lease is for and the
                                                                                 PO Box 91155
           nature of the debtor's
           interest

           State the term remaining
           List the contract
                                                                                 Seattle                         WA        98111-9255
           number of any
           government contract

2.6        State what the contract      Internet - Casper                        Century Link
           or lease is for and the
                                                                                 PO Box 91155
           nature of the debtor's
           interest

           State the term remaining
           List the contract
                                                                                 Seattle                         WA        98111-9255
           number of any
           government contract

2.7        State what the contract      Cable and internet                       Comcast Business
           or lease is for and the
                                                                                 9602 S 300 W. Suite B
           nature of the debtor's
           interest

           State the term remaining
           List the contract
           number of any
                                                                                 Sandy                           UT        84070-3302
           government contract

2.8        State what the contract      Office lease for 12029 Brittmoore        HWM Properties LLC
           or lease is for and the      Park Dr., Houston, TX 77041              11603 Brittmoore Road
           nature of the debtor's
           interest

           State the term remaining     Expires 12/31/2023
           List the contract
                                                                                 Houston                         TX        77041
           number of any
           government contract

2.9        State what the contract      Lease on corporate apartment             Midland Oasis Owner, LLC
           or lease is for and the
                                                                                 110 Pavilion Parkway
           nature of the debtor's
           interest

           State the term remaining     Expires 5/31/2020
           List the contract
           number of any
                                                                                 Midland                         TX        79705
           government contract

2.10       State what the contract      Sublease of 333 Clay Street, Suite       Millennial Energy Management LLC
           or lease is for and the      2800                                     333 Clay St., Suite 2800
           nature of the debtor's       Houston, TX 77002
           interest

           State the term remaining     Expires 1/21/2020
           List the contract
                                                                                 Houston                         TX        77002
           number of any
           government contract


Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                                     page 2
                   Case 19-36767 Document 34 Filed in TXSB on 12/20/19 Page 79 of 84
                                                                                                                       12/20/2019 12:26:49pm


Debtor        Newsco International Energy Services USA Inc.                        Case number (if known)   19-36767 (DRJ)



           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases
          Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

       List all contracts and unexpired leases                                   State the name and mailing address for all other
                                                                                 parties with whom the debtor has an executory
                                                                                 contract or unexpired lease

2.11       State what the contract      Copier - MPC4503-PLUS                    Ricoh USA Inc
           or lease is for and the      Contract expired on its terms            PO Box 650073
           nature of the debtor's       12/11/2019
           interest

           State the term remaining
           List the contract
                                                                                 Dallas                          TX        75265
           number of any
           government contract

2.12       State what the contract      Copier - MPC4503-PLUS                    Ricoh USA Inc
           or lease is for and the      Contract expired on its own terms        PO Box 650073
           nature of the debtor's       12/11/2019
           interest

           State the term remaining
           List the contract
                                                                                 Dallas                          TX        75265
           number of any
           government contract

2.13       State what the contract      RingCentral Office and Glip Plan         Ring Central
           or lease is for and the      Purchase Agreement                       20 Davis Drive
           nature of the debtor's       Phone system - Brittmoore
           interest

           State the term remaining     Expires 4/19/2021
           List the contract
           number of any
                                                                                 Belmont                         CA        94002
           government contract

2.14       State what the contract      Lease Agreement for Casper               Salt Creek Properties LLC
           or lease is for and the      location                                 Attn: Richard Bratton, Manager
           nature of the debtor's       3101 Wood Ct.
           interest                                                              PO Box 2390
                                        Casper, WY
           State the term remaining     Expires 1/9/2025
           List the contract
                                                                                 Casper                          WY        82602
           number of any
           government contract

2.15       State what the contract      Sublease of Denver office space          Sigit Operating Company LLC
           or lease is for and the
                                                                                 600 17th Street, Suite 2450S
           nature of the debtor's
           interest

           State the term remaining     Expires 12/31/2020
           List the contract
           number of any
                                                                                 Denver                          CO        80202
           government contract




Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                                     page 3
                   Case 19-36767 Document 34 Filed in TXSB on 12/20/19 Page 80 of 84
                                                                                                                       12/20/2019 12:26:49pm


Debtor        Newsco International Energy Services USA Inc.                        Case number (if known)   19-36767 (DRJ)



           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases
          Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

       List all contracts and unexpired leases                                   State the name and mailing address for all other
                                                                                 parties with whom the debtor has an executory
                                                                                 contract or unexpired lease

2.16       State what the contract      5 year NFL Executive Suite - Denver      Stadium Management Company, LLC
           or lease is for and the      Broncos                                  General Counsel
           nature of the debtor's       Performance deposit of $80k -
           interest                                                              13655 Broncos Parkway
                                        reduced by year 5 of lease - $23k
                                        owed to Newsco

           State the term remaining     Expires 1/31/2020                        Englewood                       CO        80112
           List the contract
           number of any
           government contract

2.17       State what the contract      Toshiba 5540CT                           Stargel Office Solutions
           or lease is for and the
                                                                                 4700 Blalock
           nature of the debtor's       Lessor picked up equipment on
           interest                     12/3/2019
                                        Contract is in DEFAULT
           State the term remaining     Expires 2/14/2022
                                                                                 Houston                         TX        77041
           List the contract
           number of any
           government contract

2.18       State what the contract      Lease of Suite 2800                      Three Allen Center Co LLC
           or lease is for and the      Three Allen Center                       c/o Brookfield Properties
           nature of the debtor's       333 Clay Street
           interest                                                              1200 Smith Street, Suite 1200
                                        Houston, TX 77002
           State the term remaining     Expires 4/30/2020
           List the contract
                                                                                 Houston                         TX        77002
           number of any
           government contract

2.19       State what the contract      cell phones (4 lines - voice, data)      Verizon
           or lease is for and the
                                                                                 PO Box 489
           nature of the debtor's
           interest

           State the term remaining
           List the contract
           number of any
                                                                                 Newark                          NJ        07101-0489
           government contract

2.20       State what the contract      cell phones (3 lines - voice, data)      Verizon
           or lease is for and the
                                                                                 PO Box 489
           nature of the debtor's
           interest

           State the term remaining
           List the contract
                                                                                 Newark                          NJ        07101-0489
           number of any
           government contract




Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                                     page 4
                   Case 19-36767 Document 34 Filed in TXSB on 12/20/19 Page 81 of 84
                                                                                                                       12/20/2019 12:26:49pm


Debtor        Newsco International Energy Services USA Inc.                        Case number (if known)   19-36767 (DRJ)



           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases
          Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

       List all contracts and unexpired leases                                   State the name and mailing address for all other
                                                                                 parties with whom the debtor has an executory
                                                                                 contract or unexpired lease

2.21       State what the contract      cell phones (2 lines - voice, data)      Verizon
           or lease is for and the
                                                                                 PO Box 489
           nature of the debtor's
           interest

           State the term remaining
           List the contract
                                                                                 Newark                          NJ        07101-0489
           number of any
           government contract

2.22       State what the contract      Security system - Brittmoore             Vivint
           or lease is for and the
                                                                                 62992 Collection Drive
           nature of the debtor's
           interest

           State the term remaining
           List the contract
                                                                                 Chicago                         IL        60693
           number of any
           government contract

2.23       State what the contract      2015 Combilift C10000XL Forklift SN      Wells Fargo Equipment Finance
           or lease is for and the      26281                                    PO Box 7777
           nature of the debtor's
           interest

           State the term remaining
           List the contract
           number of any
                                                                                 San Francisco                   CA        94120-7777
           government contract

2.24       State what the contract      2015 Hyundai 20L-7A Forklift SN          Wells Fargo Equipment Finance
           or lease is for and the      HHKhhF09TD0000835                        PO Box 7777
           nature of the debtor's       contract date ended in 3/19 but there
           interest                     are amount still owed on contract


           State the term remaining                                              San Francisco                   CA        94120-7777
           List the contract
           number of any
           government contract




Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                                     page 5
                  Case 19-36767 Document 34 Filed in TXSB on 12/20/19 Page 82 of 84
                                                                                                                                 12/20/2019 12:26:49pm



 Fill in this information to identify the case:
 Debtor name         Newsco International Energy Services USA Inc.

 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number         19-36767 (DRJ)                                                                                Check if this is an
 (if known)                                                                                                        amended filing


Official Form 206H
Schedule H: Codebtors                                                                                                                        12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries
consecutively. Attach the Additional Page to this page.


1.   Does the debtor have any codebtors?
         No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
         Yes

2.   In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the
     schedules of creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is
     owed and each schedule on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor
     separately in Column 2.

        Column 1: Codebtor                                                                    Column 2: Creditor

                                                                                                                             Check all schedules
      Name                            Mailing address                                        Name                            that apply:




Official Form 206H                                           Schedule H: Codebtors                                                           page 1
                       Case 19-36767 Document 34 Filed in TXSB on 12/20/19 Page 83 of 84
                                                                                                                                                                                   12/20/2019 12:26:49pm



 Fill in this information to identify the case:


 Debtor Name Newsco International Energy Services USA Inc.

 United States Bankruptcy Court for the:                   SOUTHERN DISTRICT OF TEXAS

 Case number (if known): 19-36767 (DRJ)                                                                                                                                             Check if this is an
                                                                                                                                                                                    amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                               12/15



 Part 1:           Summary of Assets

1.   Schedule A/B: Assets--Real and Personal Property (Official Form 206A/B)

     1a. Real property:
                                                                                                                                                                                                 $0.00
         Copy line 88 from Schedule A/B........................................................................................................................................................................

     1b. Total personal property:
                                                                                                                                                                                $4,447,272.72
         Copy line 91A from Schedule A/B........................................................................................................................................................................

     1c. Total of all property
                                                                                                                                                                                 $4,447,272.72
         Copy line 92 from Schedule A/B........................................................................................................................................................................


 Part 2:           Summary of Liabilities

2.   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
     Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D......................................................                                             $0.00

3.   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

     3a. Total claim amounts of priority unsecured claims:
                                                                                                                                                                     $103,257.22
         Copy the total claims from Part 1 from line 5a of Schedule E/F.........................................................................................................................................................

     3b. Total amount of claims of nonpriority amount of unsecured claims:
                                                                                                                                              + $7,075,407.45
         Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F..............................................................................................................................


4.   Total liabilities
     Lines 2 + 3a + 3b........................................................................................................................................................................ $7,178,664.67




Official Form 206Sum                                         Summary of Assets and Liabilities for Non-Individuals                                                                                  page 1
                 Case 19-36767 Document 34 Filed in TXSB on 12/20/19 Page 84 of 84
                                                                                                                               12/20/2019 12:27:01pm



 Fill in this information to identify the case and this filing:
 Debtor Name         Newsco International Energy Services USA Inc.

 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number         19-36767 (DRJ)
 (if known)

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                             12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and
submit this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included
in the document, and any amendments of those documents. This form must state the individual's position or relationship to
the debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or
both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


               Declaration and signature

            I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership;
            or another individual serving as a representative of the debtor in this case.

            I have examined the information in the documents checked below and I have a reasonable belief that the information is true and
            correct:


                 Schedule A/B: Assets--Real and Personal Property (Official Form 206A/B)

                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

                 Schedule H: Codebtors (Official Form 206H)

                 A Summary of Assets and Liabilities for Non-Individuals (Official Form 206-Summary)

                 Amended Schedule

                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders
                 (Official Form 204)

                 Other document that requires a declaration


            I declare under penalty of perjury that the foregoing is true and correct.

            Executed on 12/20/2019                       X /s/ Biswajit Mishra
                        MM / DD / YYYY                       Signature of individual signing on behalf of debtor


                                                             Biswajit Mishra
                                                             Printed name
                                                             President and Chief Financial Officer
                                                             Position or relationship to debtor




Official Form B202                     Declaration Under Penalty of Perjury for Non-Individual Debtors
